         Case
          Case20-32021
               20-32021 Document
                         Document909-9
                                  895 Filed
                                       FiledininTXSB
                                                 TXSBon
                                                      on12/08/20
                                                         01/06/21 Page
                                                                   Page11ofof57
                                                                              57




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                          )
In re:                                                    ) Chapter 11
                                                          )
WHITING PETROLEUM CORPORATION,                            ) Case No. 20-32021 (DRJ)
et al.                                                    )
             Debtors.1                                    ) Jointly Administered
                                                          )

                                          CERTIFICATE OF SERVICE

        I, Ana M. Galvan, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

       On December 1, 2020, at my direction and under my supervision employees of Stretto
caused the following documents to be served via overnight mail on the service list attached hereto
as Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

          The Reorganized Debtors’ Eighth Omnibus Objection to Certain Proofs of Claim
           (Satisfied Claims) (Docket No. 886)

          The Reorganized Debtors’ Ninth Omnibus Objection to Certain Proofs of Claim
           (Satisfied Claims) (Docket No. 887)

          The Reorganized Debtors’ Tenth Omnibus Objection to Certain Proofs of Claim
           (Satisfied Claims) (Docket No. 888)

          The Reorganized Debtors’ Eleventh Omnibus Objection to Certain Proofs of Claim
           (Satisfied Claims) (Docket No. 889)

          The Reorganized Debtors’ Twelfth Omnibus Objection to Certain Proofs of Claim
           (Duplicate Bondholder Claims) (Docket No. 890)

          The Reorganized Debtors’ Thirteenth Omnibus Objection to Certain Proofs of Claim
           (Duplicate Bondholder Claims) (Docket No. 891)

          The Reorganized Debtors’ Fourteenth Omnibus Objection to Certain Proofs of Claim
           (Duplicate Bondholder Claims) (Docket No. 892)

          The Reorganized Debtors’ Fifteenth Omnibus Objection to Certain Proofs of Claim
           (Duplicate Bondholder Claims) (Docket No. 893)
_______________________________________
1
 The Debtors in these Chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and Whiting
Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street, Suite 4700,
Denver, Colorado 80203.
                                                                                               EXHIBIT D-9
       Case
        Case20-32021
             20-32021 Document
                       Document909-9
                                895 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on12/08/20
                                                       01/06/21 Page
                                                                 Page22ofof57
                                                                            57




        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit C, and via electronic mail on the service list attached hereto as
Exhibit D:

       The Reorganized Debtors’ Eighth Omnibus Objection to Certain Proofs of Claim
        (Satisfied Claims) (Docket No. 886)

        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit E, and via electronic mail on the service list attached hereto as
Exhibit F:

       The Reorganized Debtors’ Ninth Omnibus Objection to Certain Proofs of Claim
        (Satisfied Claims) (Docket No. 887)

        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit G, and via electronic mail on the service list attached hereto as
Exhibit H:

       The Reorganized Debtors’ Tenth Omnibus Objection to Certain Proofs of Claim
        (Satisfied Claims) (Docket No. 888)

        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit I, and via electronic mail on the service list attached hereto as
Exhibit J:

       The Reorganized Debtors’ Eleventh Omnibus Objection to Certain Proofs of Claim
        (Satisfied Claims) (Docket No. 889)

        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit K, and via electronic mail on the service list attached hereto as
Exhibit L:

       The Reorganized Debtors’ Twelfth Omnibus Objection to Certain Proofs of Claim
        (Duplicate Bondholder Claims) (Docket No. 890)

        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit M, and via electronic mail on the service list attached hereto as
Exhibit N:

   •    The Reorganized Debtors’ Thirteenth Omnibus Objection to Certain Proofs of Claim
        (Duplicate Bondholder Claims) (Docket No. 891)


                                                                            EXHIBIT D-9
       Case
        Case20-32021
             20-32021 Document
                       Document909-9
                                895 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on12/08/20
                                                       01/06/21 Page
                                                                 Page33ofof57
                                                                            57




        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit O, and via electronic mail on the service list attached hereto as
Exhibit P:

       The Reorganized Debtors’ Fourteenth Omnibus Objection to Certain Proofs of Claim
        (Duplicate Bondholder Claims) (Docket No. 892)

        Furthermore, on December 1, 2020, at my direction and under my supervision employees
of Stretto caused the following document to be served via first-class mail on the service list
attached hereto as Exhibit Q, and via electronic mail on the service list attached hereto as
Exhibit R:

       The Reorganized Debtors’ Fifteenth Omnibus Objection to Certain Proofs of Claim
        (Duplicate Bondholder Claims) (Docket No. 893)

Dated: December 8, 2020                                       /s/ Ana M. Galvan
                                                            Ana M. Galvan
                                                            STRETTO
                                                            410 Exchange, Suite 100
                                                            Irvine, CA 92602
                                                            Telephone: 800-330-2531
                                                            Email: TeamWhiting@stretto.com




                                                                            EXHIBIT D-9
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page44ofof57
                                                                     57




                          Exhibit A




                                                             EXHIBIT D-9
                                                  Case20-32021
                                                 Case  20-32021 Document
                                                                 Document909-9
                                                                          895 Filed
                                                                               FiledininTXSB
                                                                                         TXSBon
                                                                                              on12/08/20
                                                                                                 01/06/21 Page
                                                                                                           Page55ofof57
                                                                                                                      57
                                                                                                    Exhibit A
                                                                                              Served via Overnight Mail


                      Name                                      Attention                               Address 1                          Address 2                     City        State       Zip    Country
    AL Office Of The Attorney General      Attn: Legal Dept                           501 Washington Ave                                                         Montgomery          AL      36104
    Alabama DEM                            Attn: Legal Dept                           PO Box 301463                                                              Montgomery          AL      36130-1463
    Andrews Balmborehea Kermit Indp SD     L.Monroe-PerdueBrandonFielderCollinsMott   PO Box 817                                                                 Lubbock             TX      79408-0817
    Apache Deepwater LLC                   c/o Adams and Reese LLP                    701 Poydras Street Suite 4500        Attn: Robin N. Cheatham               New Orleans         LA      70139
    AR Office Of The Attorney General      Attn: Legal Dept                           323 Center St                        Ste 200                               Little Rock         AR      72201
    Aransas Dewitt and Nueces County       D.Sanders -LinebargerGogganBlair&Samspon   PO Box 17428                                                               Austin              TX      78760-7428
    Archrock Partners Operating LLC        c/o Anderson Lehrman Barre Maraist         Attn: Kevin M. Maraist               Gaslight Square 1001 3rd St Suite 1   Corpus Christi      TX      78404
    Archrock Partners Operating LLC        co Anderson Lehrman Barre & Maraist        Attn: Kevin M. Maraist               1001 Third Street Ste 1 Gaslight Sq   Corpus Christi      TX      78404
    Arguello Inc                           c/o Jones Walker LLP                       811 Main Street Suite 2900           Attn: Joseph Bain Gabrielle Ramirez   Houston             TX      77002
    Arguello Inc.                          c/o Jones Walker LLP                       201 St. Charles Avenue 49th Floor    Attn: E. Futrell & S. Dicharry        New Orleans         LA      70170
    Arkansas DEE                           Division of Environmental Quality          5301 Northshore Drive                                                      North Little Rock   AR      72118-5317
    Atlas Oil Company                      Attn: John E. Ortoleva Jr.                 24501 Ecorse Rd.                                                           Taylor              MI      48180
    Atlas Oil Company                      Attn: Joseph E. Rivera                     24501 Ecorse Rd                                                            Taylor              MI      48180
    Atlas Oil Company                      c/o Cole Schotz P.C.                       301 Commerce Street Suite 1700       Attn Michael Warner Benjamin Wallen   Fort Worth          TX      76102
    AuditBoard Inc.                        c/o Fox Rothschild LLP                     2000 Market Street 20th Floor        Attn: Martha B. Chovanes              Philadelphia        PA      19103-3222
    Balanced Energy Oilfield Services      c/o Rapp & Krock PC                        1980 Post Oak Blvd Suite 1200        Attn: Henry Flores & Kenneth Krock    Houston             TX      77056
    Bank of New York Mellon Trust Co       Glenn Siegel and Nakisha Duncan            101 Park Avenue                      Morgan Lewis & Bockius LLP            New York            NY      10178-0600
    Bank of New York Mellon Trust Co       R. Mauceri - Morgan Lewis & Bockius        1701 Market Street                                                         Philadelphia        PA      19103
    Bank of New York Mellon Trust Co       Winstol CarterJr-MorganLewisBockius        1000 Louisiana Street Suite 4000                                           Houston             TX      77002
    BC Ministry Climate Change             Attn: Legal Dept                           Po Box 9360                          Stn Prov Govt                         Victoria            BC      V8W 9M2    Canada
    BCSP Denver Property LLC               D. Rosner - Goulston & Storrs PC           400 Atlantic Avenue                                                        Boston              MA      02110-3333
    BCSP Denver Property LLC               Trevor Hoffman - Goulston & Storrs         885 Third Avenue 18th Floor                                                New York            NY      10022
    Big Horn Rural Electric Company        c/o Reed Smith LLP                         2501 N Harwood Suite 1700            Attn: Aurzada Cooley & Robin          Dallas              TX      75201
    Black Hawk Energy Services Ltd         Attn: Mike Davis                           5265 Ronald Reagan Blvd              Ste 100                               Johnstown           CO      80534-6513
    BNN Redtail LLC                        Attn: Mark Ritchie                         370 Van Gordon St                                                          Lakewood            CO      80228
    BNN Western LLC                        Attn: David Kronenberg Esq.                1501 K Street NW Suite 600           c/o Sidley Austin LLP                 Washington          DC      20005
    BNN Western LLC                        Attn: Matt Sheehy                          370 Van Gordon Street                                                      Lakewood            CO      80228
    BNN Western LLC                        c/o Sidley Austin LLP                      1000 Louisiana St. Suite 5900        Attn: Hannah Rozow Owolabi            Houston             TX      77002
    BNN Western LLC                        c/o Sidley Austin LLP                      2021 McKinney Ave Suite 2000         Attn: Robert Velevis & Jeri Miller    Dallas              TX      75201
    BP America Production Company          M. Rubenstein - Liskow and Lewis           1001 Fannin Street Suite 1800                                              Houston             TX      77002
    Brazoria County Tax Office             Attn: Owen M. Sonik                        1235 North Loop West Suite 600       Perdue Brandon Fielder Collin Mott    Houston             TX      77008
    CA Office Of The Attorney General      Attn: Legal Dept                           Po Box 944255                                                              Sacramento          CA      94244-2550
    Caliber North Dakota LLC               c/o Weil Gotshal Manges LLP                Attn: Alfredo R. Perez Brenda Funk   700 Louisiana Street Suite 1700       Houston             TX      77002
    California EPA                         Attn: Legal Dept                           1001 I Street                        PO Box 2815                           Sacramento          CA      95814
    CGGVeritas Land (U.S.) Inc.            c/o Adams and Reese LLP                    Attn: Scott R. Cheatham              701 Poydras Street                    New Orleans         LA      70139
    Chemoil Corporation                    Attn: Chad O'Neil                          40 E. Sheridan Avenue                Suite 400                             Oklahoma City       OK      73104
    Chevron U.S.A. Inc.                    c/o Andrews Myers                          1885 St. James Place 15th Floor      E. Ripley L. Norman and P. Kelly      Houston             TX      75506
    Chevron USA Inc                        Attn: Michael K. Wirth                     6001 Bollinger Canyon Road                                                 San Ramon           CA      94583
    Chrysalis MSP LLC                      c/o Wells & Cuellar PC                     440 Louisiana                        Attn: James E. Cuellar                Houston             TX      77002
    CO Office Of The Attorney General      Attn: Legal Dept                           1300 Broadway 10Th Fl                Ralph L. Carr Judicial Building       Denver              CO      80203
    Colorado DPHE                          Attn: Legal Dept                           4300 Cherry Creek Drive S                                                  Denver              CO      80246
    Commitee of Unsecured Creditors        c/o Pachulski Stang Ziehl Jones LLP        10100 Santa Monica Blvd 13th Floor   Attn: Jeffrey Pomerantz Shirley Cho   Los Angeles         CA      90067
    Committee of Unsecured Creditors       c/o Gray Reed & McGraw LLP                 1300 Post Oak Blvd Suite 2000        Attn: Jason Brookner & Paul Moak      Houston             TX      77056
    Committee of Unsecured Creditors       c/o Gray Reede & McGraw LLP                1601 Elm Street Suite 4600           Attn: Lydia R. Webb                   Dallas              TX      75201
    Committee of Unsecured Creditors       c/o Pachulski Stang Ziehl Jones LLP        780 Third Avenue 34th Floor          Attn: R. Feinstein & S. Golden        New York            NY      10017
    CS Welding LLC                         Attn: Cesar Salgado                        1101 4th St SE                       Suite 206                             Stanley             ND      58784
    CTAP LLC                               Attn: Seth Merrill                         2585 Trailridge Dr East                                                    Lafayette           CO      80026
    Delaware Department Of Justice         Attn: Legal Dept                           820 N French Street                  Carvel State Office Building          Wilmington          DE      19801
    Delaware DNREC                         Attn: Legal Dept                           89 Kings Highway                     The Richardson & Robbins Building     Dover               DE      19901
    Delaware Trust Company                 c/o Kelley Drye & Warren LLP               101 Park Avenue                      Attn: Wilson Carr & Bruzzese-Szczyg   New York            NY      10178
    Delaware Trust Company                 c/o Kelley Drye & Warren LLP               515 Post Oak Blvd Suite 900                                                Houston             TX      77027
    Dorchester Minerals L.P.               c/o Clark Hill Strasburger                 901 Main Street Suite 6000           Attn: Robert Franke & Andrew Edson    Dallas              TX      75202-3794
    Eighty-Eight Oil LLC                   c/o Snow Spence Green LLP                  PO Box 549                           Attn: Kenneth P Green                 Hockley             TX      77447-0549
    Element Fleet Corporation              John Demmy - SaulEwingArnsteinLehr         1201 N Market Street Suite 2300                                            Wilmington          DE      19899
    Energy Eleven LP                       c/o Whitaker Chalk Swindle Schwartz        301 Commerce Street Suite 3500       Attn: Robert A. Simon                 Fort Worth          TX      76102
    Equinor Energy LP                      c/o Kean Miller LLP                        400 Conventn St Ste 700              Attn: J. Eric Lockridge               Baton Rouge         LA      70802

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                                    EXHIBIT D-9                  Page 1 of 3
                                                  Case20-32021
                                                 Case  20-32021 Document
                                                                 Document909-9
                                                                          895 Filed
                                                                               FiledininTXSB
                                                                                         TXSBon
                                                                                              on12/08/20
                                                                                                 01/06/21 Page
                                                                                                           Page66ofof57
                                                                                                                      57
                                                                                               Exhibit A
                                                                                         Served via Overnight Mail


                       Name                                     Attention                          Address 1                        Address 2                       City   State       Zip    Country
    Estate of Clemson N. Page Dec'd        c/o Clemson Page Law Office           42 Wyoming Hills Blvd                Attn: Clemson N. Page Jr              Reading        PA      19609
    Estvold Oilfield Services Inc          Attn: Jake Estvold                    3962 84th Ave NW                                                           New Town       ND      58763
    Garth L. Harmon LLC                    c/o Jones Gillaspia & Loyd LLP        4400 Post Oak Parkway Suite 2360     Attn: John Bruster "Bruse" Loyd       Houston        TX      77027
    G-Style                                c/o Shapiro Bieging Barber Otteson    Attn: John C. Leininger              5430 Lyndon B Johnson Fwy Ste 1540    Dallas         TX      75240
    Halliburton Energy Services Inc        Attn: Jeff Miller                     3000 N. Sam Houston Pkwy E.                                                Houston        TX      77032
    High West Energy Inc.                  c/o Reed Smith LLP                    2501 N Harwood Suite 1700            Attn: Aurzada Cooley & Robin          Dallas         TX      75201
    Hiland Partners Holdings LLC           c/o Law Office P. Williams Prewitt    10953 Vista Lake Court               Attn: Patricia Williams Prewitt       Navasota       TX      77868
    Hunt Oil Company                       c/o Dykema Gossett PLLC               112 E. Pecan Street Suite 1800       Attn: Patrick Huffstickler            San Antonio    TX      78205
    Hunt Oil Company                       c/o Dykema Gossett PLLC               1717 Main Street Suite 4200          Attn: Mark Andrews & P Huffstickler   Dallas         TX      75201
    Internal Revenue Service               Attn: Centralized Insolvency Op       2970 Market St.                                                            Philadelphia   PA      19104-5016
    Internal Revenue Service               Attn: Centralized Insolvency Op       PO Box 7346                                                                Philadelphia   PA      19101-7346
    Internal Revenue Service               Attn: Legal Dept                      Department of Treasury                                                     Ogden          UT      84201-0045
    Internal Revenue Service               Houston Division                      1919 Smith Street                                                          Houston        TX      77002
    Jackson Walker LLP                     Attn: Kendra Gradney                  100 Congress Avenue                  Suite 1100                            Austin         TX      78701
    Jamex Marketing LLC                    Attn: James Ballengee                 5151 Beltline Rd.                    Suite 715                             Dallas         TX      75254
    Jamex Marketing LLC                    c/o Forshey & Prostok LLP             777 Main Street #1550                Attn: Jeff P Prostok                  Fort Worth     TX      76102-5304
    Jasper Mont Angelina Harris County     Tara L. Grundemeier                   PO Box 3064                                                                Houston        TX      77253-3064
    JMAC Resources Inc                     Attn: Darla Miller                    121 48th Ave SW                                                            Williston      ND      58801
    JMAC Resources Inc.                    Attn: Jon McCreary                    1505 N. Miller St.                   Suite 260                             Wenatchee      WA      98801
    Jpmorgan Chase Bank N.A.               Attn: Ryan Fuessel                    1125 17th Street                     Floor 3                               Denver         CO      80802
    J-W Power Company                      c/o Miller Mentzer Walker PC          Attn: Julie A. Walker                100 N. Main St. PO Box 130            Palmer         TX      75152
    Kansas DHE                             Attn: Legal Dept                      1000 SW Jackson St                   Curtis State Office Building          Topeka         KS      66612
    Karen Severtsen                        Katrina Lang c/o Truman & Lang Ltd.   505 N Broadway Suite 207                                                   Fargo          ND      58107-0110
    Key Energy Services LLC                Attn: J. Marshall Dodson              1301 McKinney St                     Suite 1800                            Houston        TX      77010
    Kinder Morgan Treating LP              c/o Law Office P. Williams Prewitt    10953 Vista Lake Court               Attn: Patricia Williams Prewitt       Navasota       TX      77868
    KS Office Of The Attorney General      Attn: Legal Dept                      120 Sw 10Th Ave                      2Nd Fl                                Topeka         KS      66612
    LA Dept of Office of Mineral Rescrs    Attn: Ryan M. Seidemann               PO Box 94005                                                               Baton Rouge    LA      070802
    LA Office Of The Attorney General      Attn: Legal Dept                      1885 N. Third St                                                           Baton Rouge    LA      70802
    Lana Conklin & Crystal Henzi           c/o Hopkins & Carley                  70 S First Street                    Attn: J. Ross & M. Jewett-Brewster    San Jose       CA      95113-2406
    Liberty County                         c/o Linebarger Goggan Blair Sampson   PO Box 3064                          Attn: Tara L. Grundemeier             Houston        TX      77253-3064
    Louisiana DEQ                          Attn: Legal Dept                      602 North Fifth Street                                                     Baton Rouge    LA      70802
    LPG Capital Partners LP                c/o Letendre Group                    123 Second Street PO Box 92          Attn: Benoit M. Letendre              Baraboo        WI      53913
    Marathon Oil Company                   c/o Ellis Eppich Schafer Jones LLP    420 Throckmorton Street Suite 1000   Attn Clay M Taylor & Bryan C Assink   Fort Worth     TX      76102
    McKenzie Electric Cooperatice Inc.     Neff & DeSantis Fox Rothschild LLP    919 North Market Street Suite 300    Citizens Bank Center                  Wilmington     DE      19801
    McKenzie Electric Cooperative Inc.     David Cooks c/o Fox Rothschild LLP    5420 Lyndon B. Johnson Freeway       Two Lincoln Centre Suite 1200         Dallas         TX      75240-6215
    McKenzie Energy Globe Energy Svcs      Doré Rothberg McKay P.C.              17171 Park Row Suite 160             Attn Maria Bartlett & Zachary McKay   Houston        TX      77084
    McKenzie Energy Partners LLC           Attn: Thomas McKenzie                 PO Box 1037                                                                Watford City   ND      58854
    MI Department Of Attorney General      Attn: Legal Dept                      525 W Ottawa St                      G. Mennen Williams Building 7Th Flr   Lansing        MI      48933
    Michigan EGLE                          Attn: Legal Dept                      525 West Allegan                     PO Box 30473                          Lansing        MI      48909
    Mississippi DEQ                        Attn: Legal Dept                      PO Box 2261                                                                Jackson        MS      39225
    MN Office Of The Attorney Genereal     Attn: Legal Dept                      215 N. Sanders                       Justice Building Third Fl             Helena         MT      59601
    Montana Department of Revenue          Attn: Teresa G. Whitney               125 N Roberts Street PO Box 7701     Legal Services Office                 Helena         MT      59604-7701
    Montana Department of Revenue          c/o Husch Blackwell LLP               111 Congress Avenue Suite 1400       Attn: Lynn H. Butler                  Austin         TX      78701
    Montana DEQ                            Attn: Legal Dept                      PO Box 200901                                                              Helena         MT      59620-0901
    Mountrail-Williams Electric Co-op      c/o Vogel Law Firm                    218 NP Avenue                        Attn: Jon R. Brakke                   Fargo          ND      58107-1389
    MS Office Of The Attorney General      Attn: Legal Dept                      550 High St Ste 1200                 Walter Sillers Building               Jackson        MS      39201
    National Oilwell Varco LP              Attn: Jose Bayardo                    7909 Parkwood Circle Drive                                                 Houston        TX      77036
    ND Office Of The Attorney Genereal     Attn: Legal Dept                      State Capitol 600 E Boulevard Ave    Dept. 125                             Bismarck       ND      58505
    NE Office Of The Attorney General      Attn: Legal Dept                      2115 State Capitol                                                         Lincoln        NE      68509
    Nebraska DEE                           Attn: Legal Dept                      1200 N Street Suite 400              PO Box 98922                          Lincoln        NE      68509-8922
    New Mexico Environment Department      Attn: Legal Dept                      PO Box 5469                                                                Santa Fe       NM      87502-5469
    NexTier Completion Solutions Inc.      Attn: Robert Drummond                 3990 Rogerdale                                                             Houston        TX      77042
    NM Office Of The Attorney General      Attn: Legal Dept                      408 Galisteo Street                  Villagra Building                     Santa Fe       NM      87501
    North Dakota DEQ                       Attn: L. Dave Glatt                   918 E Divide Ave                     4th Floor                             Bismarck       ND      58501
    Northern Oilfield Services LLC         Attn: Sheldon Van Vost                1637 44th St W                                                             Williston      ND      58801
    Northern Oilfield Services LLC         co Church Harris Johnson & Williams   114 Third Street South PO Box 1645   Attn: Steven M. Johnson & G. Kelly    Great Falls    MT      59403-1645

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                              EXHIBIT D-9              Page 2 of 3
                                                  Case20-32021
                                                 Case  20-32021 Document
                                                                 Document909-9
                                                                          895 Filed
                                                                               FiledininTXSB
                                                                                         TXSBon
                                                                                              on12/08/20
                                                                                                 01/06/21 Page
                                                                                                           Page77ofof57
                                                                                                                      57
                                                                                             Exhibit A
                                                                                        Served via Overnight Mail


                       Name                                      Attention                         Address 1                          Address 2                      City      State       Zip    Country
    Oasis Petroleum North America LLC      c/o Haynes and Boone LLP              1221 McKinney Street Suite 4000       Attn Patrick Hughes & David Trausch   Houston          TX       77010
    Office of the U.S. Trustee             Attn: Stephen Douglas Statham         515 Rusk Street                       Suite 3516                            Houston          TX       77056
    OK Office Of The Attorney General      Attn: Legal Dept                      313 Ne 21St St                                                              Oklahoma City    OK       73105
    Oklahoma DEQ                           Attn: Legal Dept                      PO Box 1677                                                                 Oklahoma City    OK       73101-1677
    Oracle America Inc.                    c/o Buchalter a Professional Corp     55 Second Street 17th Floor           Attn: Shawn M. Christianson           San Francisco    CA       94105-3493
    Ovintiv Production Inc.                c/o Thompson & Knight LLP             1 Arts Plaza 1722 Routh St Ste 1500   Attn: Steven J. Levitt                Dallas           TX       75201
    Ovintiv Production Inc.                c/o Thompson & Knight LLP             811 Main Street Suite 2500            Tye Hancock & Anthony Pirraglia       Houston          TX       77002
    P2 Entities                            c/o Norton Rose Fulbright US LLP      111 West Houston Street               Attn: Steve A. Peirce                 San Antonio      TX       78205
    Patterson UTI Drilling Co LP           Attn: William A. Hendricks Jr.        10713 West Sam Houston Parkway N.     Suite 800                             Houston          TX       77064
    Paul Weiss Rifkind Wharton & Garisn    Attn Andrew Rosenberg & Alice Eaton   1285 6th Ave                                                                New York         NY       10019
    Pioneer Drilling Services Ltd          Attn: Stacy Locke                     1250 Northeast Loop 410               Suite 1000                            San Antonio      TX       78209
    Plains Marketing L.P.                  Attn: Patricia Williams Prewitt       10953 Vista Lake Court                Law Offc Patricia Williams Prewitt    Navasota         TX       77868
    Polar Midstream LLC                    Attn: Brock M. Degeyter               5910 North Central Expressway         Suite 350                             Dallas           TX       75206
    Polar Midstream LLC                    c/o Akerman LLP                       2001 Ross Avenue Suite 3600           Attn John Mitchell & Y. Archiyan      Dallas           TX       75201
    Polar Midstream LLC                    c/o Katten Muchin Rosenman LLP        2121 N. Pearl St. Suite 1100          Attn: John E. Mitchell                Dallas           TX       75201
    Purity Oilfield Services LLC           Attn: Marshall T. Hunt                2101 Cedar Springs Road               Suite 650                             Dallas           TX       75201
    Railroad Commission of Texas           c/o Office of the Atty General TX     Attn Jason B Binford & Abigail Ryan   PO Box 12548 - MC 008                 Austin           TX       78711-2548
    Railroad Commission of Texas           Office of General Counsel             PO Box 12967                                                                Austin           TX       78711-2967
    Reeves County Tax District             c/o McCreary Veselka Bragg Allen      PO Box 1269                           Attn: Tara LeDay                      Round Rock       TX       78680
    Regions Bank                           c/o Kane Russell Coleman Logan PC     Attn: Joseph M. Coleman               901 Main Street Suite 5200            Dallas           TX       75202
    Rusco Operating LLC                    Attn: Xuan Yong                       98 San Jacinto Blvd                   Suite 550                             Austin           TX       78701
    Schlumberger Technology Corporation    c/o Snow Spence Green LLP             PO Box 549                            Attn: Phil Snow                       Hockley          TX       77447-0549
    Securities and Exchange Commission     Attn: Jolene M. Wise                  175 W. Jackson Blvd                   Suite 1450                            Chicago          IL       60604
    Securities and Exchange Commission     Attn: Legal Dept                      100 F Street NE                                                             Washington       DC       20549
    Securities and Exchange Commission     New York Regional Office              Attn Andrew Calamari RD               200 Vesey St Ste 400                  New York         NY       10281-1022
    Seitel Data Ltd.                       c/o Clark Hill Strasburger            720 Brazos Suite 700                  Attn: Duane J. Brescia                Austin           TX       78701
    Sentry Crane Services                  Attn: Michael Waliezer                1505 21st Ave NW                                                            Watford City     ND       58854
    Simpson Thacher & Bartlett LLP         Sandeep Qusba and Kathrine McLendon   425 Lexington Avenue                                                        New York         NY       10017
    Steel Energy Services Ltd.             Attn: Stewart J. Peterson             5265 Ronald Reagan Blvd.              Suite 110                             Johnstown        CO       80534
    Sun Well Service Inc                   Attn: Kevin Jeffreys                  5265 Ronald Reagan Blvd               Ste 100                               Johnstown        CO       80534-6513
    Texas CEQ                              Attn: Legal                           PO Box 13087                                                                Austin           TX       78711-3087
    Texas Comptroller                      c/o Bankruptcy & Collections Div.     Attn: E. Stuart Phillips              PO Box 12548                          Austin           TX       78711-2548
    The Ad Hoc Committee of Noteholders    c/o Porter Hedges LLP                 Attn: J Higgins E English G Graham    1000 Main Street 36th Floor           Houston          TX       77002
    The Ad Hoc Committee of Noteholders    Paul Weiss Rifkind Wharton & Garisn   A Rosenberg A Eaton MTurkelORahnama   1285 Avenue of the Americas           New York         NY       10019
    The Bank of NY Mellon Trust Co         Attn: Jennifer J. Provenzano          505 Ross Street                       12th Floor                            Pittsburgh       PA       15262
    The Bank of NY Mellon Trust Co         Attn: Jennifer J. Provenzano          2 North LaSalle - 7th Floor                                                 Chicago          IL       60602
    The Bank of NY Mellon Trust Co         Corporate Trust Division Fin. Unit    101 Barclay Street                                                          New York         NY       10286
    Triangle Electric Inc                  Attn: David Hoerner                   2644 1st Ave E                                                              Williston        ND       58801
    TX Office Of The Attorney General      Attn: Legal Dept                      300 W. 15Th St                                                              Austin           TX       78701
    U.S. Trustee Office of US Trustee      Attn: Hector Duran                    515 Rusk Avenue                       Suite 3516                            Houston          TX       77002
    Unclaimed Prop of Texas Cmptroller     c/o Office of the AG of Texas         PO Box 12548- MC 008                  Attn Jason B Binford & Abigail Ryan   Austin           TX       78711-2548
    Unisted States of America              US Attorney's Office SDTX             Attn: Richard A. Kincheloe            1000 Louisiana St. Suite 2300         Houston          TX       2300
    Unit Drilling Company                  Attn: David Case                      8310 South Valley Hwy Suite 300                                             Englewood        CO       80112
    US Attorney's Office                   Southern District of Texas            1000 Lousiana Ste 2300                                                      Houston          TX       77002
    US Trustee Office of US Trustee        Attn: Stephen Douglas Statham         515 Rusk Avenue                       Suite 3516                            Houston          TX       77002
    Utah DEQ                               Attn: Legal Dept                      PO Box 144810                                                               Salt Lake City   UT       84114-4810
    Utah Office Of The Attorney General    Attn: Legal Dept                      350 North State St Ste 230            Utah State Capitol Complex            Salt Lake City   UT       84114
    Ward County and Ector CAD              c/o Linebarger Goggan Blair Sampson   112 E Pecan Street Suite 2200         Attn: Don Stecker                     San Antonio      TX       78205
    WesternGeco LLC                        c/o Gieger Laborde & Laperouse LLC    701 Poyrdras Street                   Attn: Andrew A. Braun                 New Orleans      LA       70139-4800
    Wy Office Of The Attorney General      Attn: Legal Dept                      Kendrick Building                     2320 Capitol Ave                      Cheyenne         WY       82002
    Wyoming DEQ                            Attn: Legal Dept                      200 W 17th Street                                                           Cheyenne         WY       82002
    XTO Energy Inc. & ExxonMobil Corp      Robert Forshey & Lydan Lankford       777 Main St #1550                     Forshey & Prostok LLP                 Fort Worth       TX       76102-5304
    Zavanna LLC & Zavanna Orr LLC          c/o Steptoe & Johnson PLLC            Steptoe & Johnson PLLC                Attn: Arthur M. Standish              The Woodlands    TX       77380




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                               EXHIBIT D-9                 Page 3 of 3
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page88ofof57
                                                                     57




                          Exhibit B




                                                             EXHIBIT D-9
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page99ofof57
                                                                                                                    57

                                                                                                    Exhibit B
                                                                                              Served via Electronic Mail

                               Name                                                   Attention                                         Address 1                                      Email
 Alabama Department of Environmental Management                                                                                                                       ogcmail@adem.alabama.gov
 Andrews Independent School District, Anderws County Tax
 Office, Balmorhea Independent School District, Gaines
 County Appraisal District, Howard County Tax Office, Kermit
 Independent School District, and Yoakum County Tax Office     c/o Perdue, Brandon, Fielder, Collins & Mott, LLP     Attn: Laura J. Monroe                            lmbkr@pbfcm.com
 Apache Deepwater, LLC                                         c/o Adams and Reese LLP                               Attn: Robin N. Cheatham                          robin.cheatham@arlaw.com
 Aransas County, Dewitt County and Nueces County               c/o Linebarger Goggan Blair & Samspon, LLP            Attn: Diane W. Sanders                           austin.bankruptcy@publicans.com
 Archrock Partners Operating LLC                               c/o Anderson Lehrman Barre & Maraist, LLP             Attn: Kevin M. Maraist                           kmaraist@albmlaw.com
 Archrock Partners Operating LLC                               c/o Anderson, Lehrman, Barre & Maraist, LLP           Attn: Kevin M. Maraist                           kmaraist@albmlw.com
 Arguello Inc. and Freeport-McMoRan Oil & Gas LLC,
 individually and in its capacity as the designated Point                                                                                                             efutrell@joneswalker.com
 Arguello Unit Operator                                        c/o Jones Walker LLP                                  Attn: Elizabeth J. Futrell & Sarah Y. Dicharry   sdicharry@joneswalker.com
 Arguello Inc. and Freeport-McMoRan Oil & Gas LLC,
 individually and in its capacity as the designated Point                                                                                                             jbain@joneswalker.com
 Arguello Unit Operator                                        c/o Jones Walker LLP                                  Attn: Joseph E. Bain & Gabrielle A. Ramirez      gramirez@joneswalker.com
 Atlas Oil Company                                             Attn: John E. Ortoleva, Jr.                                                                            jortoleva@atlasoil.com
 Atlas Oil Company                                             Attn: Joseph E. Rivera                                                                                 jrivera@atlasoil.com
                                                                                                                                                                      mwarner@coleschotz.com
 Atlas Oil Company                                             c/o Cole Schotz P.C.                                  Attn: Michael D. Warner & Benjamin L. Wallen     bwallen@coleschotz.com
 AuditBoard, Inc.                                              c/o Fox Rothschild LLP                                Attn: Martha B. Chovanes                         mchovanes@foxrothschild.com
                                                                                                                                                                      hflores@rappandkrock.com
 Balanced Energy Oilfield Services USA Inc.                    c/o Rapp & Krock, PC                                  Attn: Henry Flores & Kenneth M. Krock            kkrock@rappandkrock.com
                                                                                                                                                                      glenn.siegel@morganlewis.com
 Bank of New York Mellon Trust Company, N.A.                   c/o Morgan, Lewis & Bockius LLP                       Attn: Glenn E. Siegel and Nakisha Duncan         nakisha.duncan@morganlewis.com
 Bank of New York Mellon Trust Company, N.A.                   c/o Morgan, Lewis & Bockius LLP                       Attn: Rachel J. Mauceri                          rachel.mauceri@morganlewis.com
 Bank of New York Mellon Trust Company, N.A.                   c/o Morgan, Lewis, & Bockius LLP                      Attn: Winstol D. Carter, Jr.                     winn.carter@morganlewis.com
 BCSP Denver Property LLC                                      c/o Goulston & Storrs PC                              Attn: Trevor R. Hoffmann                         thoffmann@goulstonstorrs.com
 BCSP Denver Property LLC                                      c/o Goulston & Storrs PC                                                                               drosner@goulstonstorrs.com
                                                                                                                     Attn: Keith M. Aurzada, Michael P. Cooley, &
 Big Horn Rural Electric Company                            c/o Reed Smith LLP                                       Lindsey L. Robin                                 lrobin@reedsmith.com
 BNN Redtail, LLC                                           Attn: Mark Ritchie                                                                                        mark.ritchie@bnn-energy.com
 BNN Western, LLC                                           Attn: Matt Sheehy                                                                                         matt.sheehy@tallgrassenergylp.com
 BNN Western, LLC                                           c/o Sidley Austin LLP                                    Attn: David Kronenberg, Esq.                     dkronenberg@sidley.com
 BNN Western, LLC, BNN North Dakota, LLC, Tallgrass                                                                                                                   rvelevis@sidley.com
 Midstream, LLC, and Trailblazer Pipeline LLC               c/o Sidley Austin LLP                                    Attn: Robert S. Velevis & Jeri Leigh Miller      jeri.miller@sidley.com
 BNN Western, LLC, BNN North Dakota, LLC, Tallgrass
 Midstream, LLC, Trailblazer Pipeline Company LLC, Buckhorn
 SWD Solutions, LLC and Buckhorn Energy Services, LLC       c/o Sidley Austin LLP                                    Attn: Hannah Rozow Owolabi                       hrozow@sidley.com
 BP America Production Company                              c/o Liskow and Lewis                                                                                      mdrubenstein@liskow.com
 Brazoria County Tax Office                                 c/o Perdue, Brandon, Fielder, Collins & Mott, LLP        Attn: Owen M. Sonik                              osonik@pbfcm.com
 Caliber North Dakota LLC                                   c/o Weil, Gotshal Manges LLP                             Attn: Alfredo R. Perez and Brenda Funk           alfredo.perez@weil.com
 CGGVeritas Land (U.S) Inc.                                 c/o Adams and Reese LLP                                  Attn: Scott R. Cheatham                          scott.cheatham@arlaw.com
 Chemoil Corporation                                        Attn: Chad O'Neil                                                                                         chad.oneil@chemoil.com
                                                                                                                                                                      eripley@andrewsmyers.com
                                                                                                                     Attn: Edward L. Ripley, Lisa M. Norman and       lnorman@andrewsmyers.com
 Chevron U.S.A. Inc.                                           c/o Andrews Myers, P.C.                               Patrick A. Kelly                                 pkelly@andrewsmyers.com
 Chevron USA Inc                                               Attn: Michael K. Wirth                                                                                 mkwirth@chevron.com
 Chrysalis MSP, LLC                                            c/o Wells & Cuellar, P.C.                             Attn: James E. Cuellar                           jcuellar@wellscuellar.com




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                                       EXHIBIT D-9               Page 1 of 4
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page10
                                                                                                              10ofof57
                                                                                                                     57

                                                                                                       Exhibit B
                                                                                                 Served via Electronic Mail

                            Name                                                       Attention                                           Address 1                                       Email
                                                                                                                                                                       jcarr@kelleydrye.com
                                                                                                                                                                       pbruzzese-szczygiel@kelleydrye.com
                                                                                                                        Attn: Sean T. Wilson, James S. Carr & Pamela   swilson@kelleydrye.com
 Delaware Trust Company                                          c/o Kelley Drye & Warren LLP                           Bruzzese-Szczygiel                             kdwbankruptcydepartment@kelleydrye.com
                                                                                                                                                                       bfranke@clarkhill.com
 Dorchester Minerals, L.P.                                       c/o Clark Hill Strasburger                             Attn: Robert P. Franke & Andrew G. Edson       aedson@clarkhill.com
 Eighty-Eight Oil LLC, an Affiliate of True Oil Company          c/o Snow Spence Green LLP                              Attn: Kenneth P Green                          kgreen@snowspencelaw.com
 Element Fleet Corporation                                       c/o Saul Ewing Arnstein & Lehr LLP                     Attn: John D. Demmy                            john.demmy@saul.com
 Energy Eleven, L.P.                                             c/o Whitaker Chalk Swindle & Schwartz PLLC             Attn: Robert A. Simon                          rsimon@whitakerchalk.com
 Equinor Energy LP                                               c/o Kean Miller LLP                                    Attn: J. Eric Lockridge                        eric.lockridge@keanmiller.com
 G-Style Transport, LLC; GST Casing, LLC; and All In Oil Field
 Services; LLC                                                   c/o Shapiro Bieging Barber Otteson LLP                 Attn: John C. Leininger                        jcl@sbbolaw.com
 Halliburton Energy Services Inc                                 Attn: Jeff Miller                                                                                     jeff.miller@halliburton.com
                                                                                                                                                                       kaurzada@reedsmith.com
                                                                                                                        Attn: Keith M. Aurzada, Michael P. Cooley, &   mpcooley@reedsmith.com
 High West Energy Inc.                                           c/o Reed Smith LLP                                     Lindsey L. Robin                               lrobin@reedsmith.com
 Hiland Partners Holdings LLC                                    c/o Law Office of Patricia Williams Prewitt            Attn: Patricia Williams Prewitt                pwp@pattiprewittlaw.com
                                                                                                                                                                       mandrews@dykema.com
 Hunt Oil Company                                                c/o Dykema Gossett PLLC                                Attn: Mark E. Andrews & Patrick Huffstickler   phuffstickler@dykema.com
 Hunt Oil Company                                                c/o Dykema Gossett PLLC                                Attn: Patrick Huffstickler                     phuffstickler@dykema.com
 Jackson Walker LLP                                              Attn: Kendra Gradney                                                                                  jwdebtorteam@jw.com
 Jamex Marketing, LLC                                            Attn: James Ballengee                                                                                 jballengee@jamexmarketing.com
 Jamex Marketing, LLC                                            c/o Forshey & Prostok, LLP                             Attn: Jeff P. Prostok                          jprostok@forsheyprostok.com
 Jasper County, Montgomery County, Harris County, Angelina
 County                                                          c/o Linebarger Goggan Blair & Sampson, LLP             Attn: Tara L. Grundemeier                      houston_bankruptcy@publicans.com
 JMAC Resources Inc                                              Attn: Darla Miller                                                                                    darlam@jmacresources.com
 JMAC Resources, Inc.                                            Attn: Jon McCreary                                                                                    jon@jmacresources.com
 J-W Power Company                                               c/o Miller Mentzer Walker, P.C.                        Attn: Julie A. Walker                          jwalker@milmen.com
 Kansas Department of Health and Environment                                                                                                                           kdhe.info@ks.gov
 Karen Severtsen                                                 c/o Turman & Lang, Ltd.                                Attn: Katrina A. Truman Lang                   katrina@trumanlaw.com
 Key Energy Services LLC                                         Attn: J. Marshall Dodson                                                                              rsaltiel@keyenergy.com
 Kinder Morgan Treating LP                                       c/o Law Office of Patricia Williams Prewitt            Attn: Patricia Williams Prewitt                pwp@pattiprewittlaw.com
 Lana Conklin and Crystal Henzi, as Trustees of the Ruth                                                                Attn: Jay M. Ross & Monique D. Jewett-         jross@hopkinscarley.com
 Parker Wood Revocable Trust dated July 27, 1994                 c/o Hopkins & Carley                                   Brewster                                       mjb@hopkinscarley.com
 Liberty County                                                  c/o Linebarger Goggan Blair & Sampson, LLP             Attn: Tara L. Grundemeier                      houston_bankruptcy@publicans.com
 LPG Capital Partners, LP                                        c/o Letendre Group                                     Attn: Benoit M. Letendre                       ben@letendregroup.com
                                                                                                                                                                       clay.taylor@bondsellis.com
 Marathon Oil Company                                            c/o Ellis Eppich Schafer Jones LLP                     Attn: Clay M. Taylor & Bryan C. Assink         bryan.assink@bondsellis.com
                                                                                                                                                                       cneff@foxrothschild.com
 McKenzie Electric Cooperative, Inc.                             c/o Fox Rothschild LLP                                 Attn: Carl D. Neff & Kasey H. DeSantis         kdesantis@foxrothschild.com
 McKenzie Electric Cooperative, Inc.                             c/o Fox Rothschild LLP                                 Attn: David Grant Cooks                        dcrooks@foxrothschild.com
 McKenzie Energy Partners, Globe Energy Services, Inc., and                                                                                                            mbartlett@dorelaw.com
 Globe Chemical LLC dba Tech Management                          c/o Doré Rothberg McKay, P.C.                          Attn: Maria Bartlett & Zachary S. McKay        zmckay@dorelaw.com
 Michigan Department of Environment, Great Lakes, and                                                                                                                  egle-assist@michigan.gov
 Montana Department of Revenue                                   Attn: Teresa G. Whitney                                                                               twhitney@mt.gov
 Montana Department of Revenue                                   c/o Husch Blackwell LLP                                Attn: Lynn H. Butler                           lynn.butler@huschblackwell.com
 Mountrail-Williams Electric Cooperative                         c/o Vogel Law Firm                                     Attn: Jon R. Brakke                            jbrakke@vogellaw.com
 National Oilwell Varco LP                                       Attn: Jose Bayardo                                                                                    jose.bayardo@nov.com
 Nebraska Department of Environment and Energy                                                                                                                         ndee.moreinfo@nebraska.gov
 North Dakota Department of Environmental Quality                Attn: L. Dave Glatt, P.E.                                                                             deq@nd.gov

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                                        EXHIBIT D-9             Page 2 of 4
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page11
                                                                                                              11ofof57
                                                                                                                     57

                                                                                                     Exhibit B
                                                                                               Served via Electronic Mail

                             Name                                                    Attention                                            Address 1                                      Email
                                                                                                                                                                     gkelly@chjw.com
 Northern Oilfield Services, LLC                               c/o Church, Harris, Johnson & Williams                 Attn: Steven M. Johnson & Grant Kelly          sjohnson@chjw.com
                                                                                                                                                                     patrick.hughes@haynesboone.com
 Oasis Petroleum North America LLC                             c/o Haynes and Boone, LLP                              Attn: Patrick L. Hughes & David Trausch        david.trausch@haynesboone.com
 Office of the U.S. Trustee                                    Attn: Stephen Douglas Statham                                                                         stephen.statham@usdoj.gov
                                                                                                                                                                     jbrookner@grayreed.com
 Official Committee of Unsecured Creditors                     c/o Gray Reed & McGraw LLP                             Attn: Jason S. Brookner & Paul D. Moak         pmoak@grayreed.com
 Official Committee of Unsecured Creditors                     c/o Gray Reed & McGraw LLP                             Attn: Lydia R. Webb                            lwebb@grayreed.com
                                                                                                                                                                     jpomerantz@pszjlaw.com
 Official Committee of Unsecured Creditors                     c/o Pachulski Stang Ziehl & Jones LLP                  Attn: Jeffrey N. Pomerantz & Shirley S. Cho    scho@pszjlaw.com
                                                                                                                                                                     rfeinstein@pszjlaw.com
 Official Committee of Unsecured Creditors                     c/o Pachulski Stang Ziehl & Jones LLP                  Attn: Robert J. Feinstein & Steven W. Golden   sgolden@pszjlaw.com
 Oracle America, Inc.                                          c/o Buchalter, a Professional Corporation              Attn: Shawn M. Christianson                    schristianson@buchalter.com
 Ovintiv Production Inc. f/k/a Newfield Production Company     c/o Thompson & Knight LLP                              Attn: Steven J. Levitt                         steven.levitt@tklaw.com
                                                                                                                                                                     tye.hancock@tklaw.com
 Ovintiv Production Inc. f/k/a Newfield Production Company     c/o Thompson & Knight LLP                              Attn: Tye C. Hancock & Anythony F. Pirraglia   anthony.pirraglia@tklaw.com
 P2ES Holdings, LLC P2 Energy Solutions, and P2ES
 Holdings, Inc.                                                c/o Norton Rose Fulbright US LLP                       Attn: Steve A. Peirce                          steve.peirce@nortonrosefulbright.com
 Pioneer Drilling Services Ltd                                 Attn: Stacy Locke                                                                                     slocke@pioneers.com
 Plains Marketing, L.P.                                        c/o Law Office of Patricia Williams Prewitt            Attn: Patricia Williams Prewitt                pwp@pattiprewittlaw.com
 Polar Midstream, LLC                                          Attn: Brock M. Degeyter                                                                               bdegeyter@summitmidstream.com
                                                                                                                                                                     yelena.archiyan@akerman.com
 Polar Midstream, LLC                                          c/o Akerman LLP                                        Attn: John E. Mitchell and Yelena Archiyan     john.mitchell@akerman.com
 Polar Midstream, LLC                                          c/o Katten Muchin Rosenman LLP                         Attn: John E. Mitchell                         john.mitchell@katten.com
                                                                                                                                                                     jason.binford@oag.texas.gov
 Railroad Commission of Texas                                  c/o Office of the Attorney General of Texas            Attn: Jason B. Binford & Abigail Ryan          abigail.ryan@oag.texas.gov
 Reeves County Tax District                                    c/o McCreary, Veselka, Bragg & Allen, PC               Attn: Tara LeDay                               tleday@mvbalaw.com
 Regions Bank                                                  c/o Kane Russell Coleman Logan PC                      Attn: Joseph M. Coleman                        jcoleman@krcl.com
 Schlumberger Technology Corporation                           c/o Snow Spence Green LLP                              Attn: Phil Snow                                philsnow@snowspencelaw.com
 Securities and Exchange Commission                            Attn: Jolene M. Wise                                                                                  wisej@sec.gov
 Seitel Data, Ltd.                                             c/o Clark Hill Strasburger                             Attn: Duane J. Brescia                         dbrescia@clarkhill.com
 Sentry Crane Services                                         Attn: Michael Waliezer                                                                                mikew@sentryusa.com
 Shotgun Creek Developments, LLC                               c/o Jones, Gillaspia & Loyd LLP                        Attn: John Bruster "Bruse" Loyd                bruse@jgl-law.com
                                                                                                                                                                     sqsuba@stblaw.com
 Simpson Thacher & Bartlett LLP                                Attn: Sandeep Qusba and Kathrine McLendon                                                             kmclendon@stblaw.com
 Steel Energy Services, Ltd. dba Black Hawk Energy Services,
 Ltd. and Sun Well Service, Inc.                               Attn: Stewart J. Peterson                                                                             stewart.peterson@steelteams.com
 Texas Commission on Environmental Quality                     Attn: Legal                                                                                           info@tceq.texas.gov
 Texas Comptroller of Public Accounts, Revenue Accounting
 Divison                                                       c/o Bankruptcy & Collections Division                  Attn: E. Stuart Phillips                        bk-sphillips@oag.texas.gov
                                                                                                                                                                      arosenberg@paulweiss.com
                                                                                                                                                                      aeaton@paulweiss.com
                                                                                                                      Attn: Andrew N. Rosenberg, Alice Belisle Eaton, mturkel@paulweiss.com
 The Ad Hoc Committee of Noteholders                           c/o Paul, Weiss, Rifkind, Wharton & Garrison LLP       Michael M. Turkel & Omid Rahnama                orahnama@paulweiss.com
                                                                                                                                                                      jhiggins@porterhedges.com
                                                                                                                      Attn: John F. Higgins, Eric M. English and      eenglish@porterhedges.com
 The Ad Hoc Committee of Noteholders                           c/o Porter Hedges LLP                                  Genevieve M. Graham                             ggraham@porterhedges.com
 The Bank of New York Mellon Trust Company, N.A.               Attn: Jennifer J. Provenzano                                                                           jennifer.j.provenzano@bnymellon.com
 The Bank of New York Mellon Trust Company, N.A.               Attn: Jennifer J. Provenzano                                                                           jennifer.j.provenzano@bnymellon.com
 The Unclaimed Property Division of the Texas Comptroller of                                                                                                          jason.binford@oag.texas.gov
 Public Accounts                                               c/o Office of the Attorney General of Texas            Attn: Jason B. Binford & Abigail Ryan           abigail.ryan@oag.texas.gov
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                                      EXHIBIT D-9               Page 3 of 4
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page12
                                                                                                              12ofof57
                                                                                                                     57

                                                                                           Exhibit B
                                                                                     Served via Electronic Mail

                             Name                                              Attention                                      Address 1                                        Email
 U.S. Trustee Office of US Trustee                      Attn: Hector Duran                                                                                  hector.duran.jr@usdoj.gov
 Unit Drilling Company                                  Attn: David Case                                                                                    david.case@unitcorp.com
 United States Attorneys Office                         c/o Southern District of Texas                      Attn: Richard A. Kincheloe                      richard.kincheloe@usdoj.gov
 US Trustee Office of US Trustee                        Attn: Stephen Douglas Statham                                                                       stephen.statham@usdoj.gov
 Ward County                                            c/o Linebarger Goggan Blair & Sampson, LLP          Attn: Don Stecker                               sanantonio.bankruptcy@publicans.com
 WesternGeco LLC                                        c/o Gieger, Laborde & Laperouse, LLC                Attn: Andrew A. Braun                           abraun@glllaw.com
 Wyoming Department of Environmental Quality                                                                                                                wyodeq@wyo.gov
                                                                                                                                                            bforshey@forsheyprostok.com
 XTO Energy Inc. & ExxonMobil Corporation               c/o Forshey & Prostok LLP                           Attn: J. Robert Forshey and Lynda L. Lankford   llankford@forsheyprostok.com
 Zavanna, LLC & Zavanna Orr, LLC                        c/o Steptoe & Johnson PLLC                          c/o Steptoe & Johnson PLLC                      art.standish@steptoe-johnson.com




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                             EXHIBIT D-9            Page 4 of 4
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page13
                                                               13ofof57
                                                                      57




                           Exhibit C




                                                             EXHIBIT D-9
                                             Case20-32021
                                            Case  20-32021 Document
                                                            Document909-9
                                                                     895 Filed
                                                                          FiledininTXSB
                                                                                    TXSBon
                                                                                         on12/08/20
                                                                                            01/06/21 Page
                                                                                                      Page14
                                                                                                           14ofof57
                                                                                                                  57

                                                                                          Exhibit C
                                                                                    Served via First-Class Mail

                          Name                                  Attention                    Address 1              Address 2      Address 3          City      State       Zip    Country
 3 Forks Services                                                                   PO Box 2594                                                Williston       ND       58802
 4D Consulting Services Inc.                        Attn: Nathan Davis              212 Moonstone Ln                                           Billings        MT       59106
 4D Consulting Services Inc.                                                        2 Whitetail Dr                                             Columbus        MT       59019
 Adler Tank Rentals                                                                 PO Box 45081                                               San Francisco   CA       94145-0081
 Aegis Chemical Solutions                                                           PO Box 679380                                              Dallas          TX       75267-9380
 Aim Oilfield Services LLC                                                          2640 Broadway St              Suite 106                    Pearland        TX       77581-4907
 Aires                                                                              PO Box 536459                                              Pittsburgh      PA       15253-5906
 All-In Oilfield Services                                                           PO Box 4144                                                Williston       ND       58802
 American International Relocation Solution LLC     dba Aires                       PO Box 536459                                              Pittsburgh      PA       15253-5906
 American Millennium Corp Inc.                                                      255 Pennbright Dr             Suite 240                    Houston         TX       77090
 American Welding & Gas Inc.                                                        PO Box 74008003                                            Chicago         IL       60674-8003
 Anchor Drilling Fluids USA Inc.                    dba Advantage Drilling Fluids   Dept 5973                     PO Box 11407                 Birmingham      AL       35246-5973
 Angus Proving Services LLC                                                         PO Box 14440                                               Odessa          TX       79768
 Anytime Hydroexcavation LLC                                                        PO Box 1784                                                Minot           ND       58702
 Applied Control Equipment LLP                      Attn: Margie Versen             13705 Compark Blvd                                         Englewood       CO       80112
 Aquaterra Water Management USA                                                     Lockbox 890478                Dept 0478      PO Box 120478 Dallas          TX       75312-0478
 Argo Partners                                                                      12 W 37th St                  9th Floor                    New York        NY       10018
 Ask Transportation Inc.                            Attn: Courtney Combs            PO Box 1641                                                Williston       ND       58801
 ASM Capital                                        Attn: Adam Moskowitz            7600 Jericho Turnpike         Suite 302                    Woodbury        NY       11797
 Astro Chem Lab Inc.                                                                PO Box 972                                                 Williston       ND       58802-0972
 AZ Field Services LLC                                                              3900 W County Rd 138                                       Midland         TX       79706
 B&H On-Site Testing LLC                            Attn: Nellie Hofland            1674 15th St W                Suite 2                      Dickinson       ND       58601
 Badlands Consulting LLC                                                            PO Box 367                                                 Glendive        MT       59330
 Badlands Hydrotesting Inc.                                                         PO Box 286                                                 Bowman          ND       58623
 Badlands Services Group LLC                                                        PO Box 2780                                                Williston       ND       58802-2780
 Bakken Water LLC                                                                   PO Box 11429                                               Bozeman         MT       59719
 Balanced Energy Oilfield Services USA Inc.                                         Box 1865                                                   Brooks          AB       T1R 1C6    Canada
 Barr Engineering Company                                                           4300 Marketpointe Dr          Suite 200                    Minneapolis     MN       55435
 Basin Filtration Systems and Tubin' Testin' Inc.                                   P O Box 1918                                               Williston       ND       58802-1918
 Basin Printers Inc.                                                                PO Box 1000                                                Williston       ND       58802-1000
 Bell Supply Company                                                                PO Box 842263                                              Dallas          TX       75284
 Bell Supply Company LLC                            c/o Dore Rothberg Mckay PC      Attn: Maria Bartlett          17171 Park Row Suite 160     Houston         TX       77084
 Big Disposal Cartwright LLC                                                        PO Box 158                                                 Worthington     MN       56187
 Big Disposal Irgens LLC                                                            1525 Bioscience Dr            PO Box 158                   Worthington     MN       56187
 Big Roy Trucking Inc.                                                              759 7th Ave NW                                             Mercer          ND       58559
 Bilfinger Westcon Inc.                                                             PO Box 1735                                                Bismarck        ND       58502
 Bio Tech Inc.                                                                      4900 Dougherty Pl                                          Oklahoma City   OK       73179
 Blackgold Capital LLC                                                              4825 Hickock Trail                                         Rapid City      SD       57702
 Blackout Energy Services Inc.                                                      PO Box 485                                                 Vernal          UT       84078
 Blueprint Energy Partners LLC                                                      2425 Colman Circle                                         Casper          WY       82601
 Bobby Powell Construction Inc.                                                     3100 S Mcgregor Rd                                         Coahoma         TX       79511
 Bobs Oilfield Service Inc.                                                         Box 706                                                    Belfield        ND       58622
 Boh Midstream                                                                      29227 Network Pl                                           Chicago         IL       60673-1292
 BOS Roustabout & Backhoe Service Inc.                                              PO Box 8                                                   Ryder           ND       58779-0008
 Boyd & Mcwilliams Operating                                                        500 W Texas                   Suite 310                    Midland         TX       79701
 Braun Trucking Inc.                                                                Box 1033                                                   Tioga           ND       58852
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                  EXHIBIT D-9 Page 1 of 3
                                              Case20-32021
                                             Case  20-32021 Document
                                                             Document909-9
                                                                      895 Filed
                                                                           FiledininTXSB
                                                                                     TXSBon
                                                                                          on12/08/20
                                                                                             01/06/21 Page
                                                                                                       Page15
                                                                                                            15ofof57
                                                                                                                   57

                                                                                        Exhibit C
                                                                                 Served via First-Class Mail

                        Name                                  Attention                   Address 1               Address 2         Address 3          City     State       Zip    Country
 Bristol Inc.                                     Attn: Accounts Receivable      PO Box 2056                                                    Victoria        TX      77902-9912
 BTI Products LLC                                 Attn: Elizabeth Maile Lovell   652 Silver Hills Rd                                            Bayfield        CO      81122
 Busy Bees Hot Oil Inc.                                                          PO Box 11362                                                   Williston       ND      58803
 C&G Electrical Services LLC                                                     61 Inverness Dr E             Suite 205                        Englewood       CO      80112
 Capex Oilfield Services Inc.                                                    8509 Oil Avenue                                                Williston       ND      58801
 Carey W Zimmermann                                                              491 CR 293                                                     Karnes City     TX      78118
 Castle Oilfield Services                                                        PO Box 1472                                                    Williston       ND      58802
 CEI Electrical Contractors                                                      PO Box 1934                                                    Colstrip        MT      59323
 Century Graphics & Sign Inc.                                                    PO Box 8309                                                    Midland         TX      79708
 Chemoil Corp                                                                    4 E Sheridan                  Suite 400                        Oklahoma City   OK      73104
 Clarkco Services Inc.                                                           PO Box 341                                                     Heidelberg      MS      39439
 Coastal Flow Gas Measurement Inc.                Attn: Contracts                811 Main Street               Suite 2000                       Houston         TX      77002
 Colorado Tubulars Company                        c/o Aztec Pipe LLC             2585 Trailridge Dr E                                           Lafayette       CO      80026
 Colter Energy Services USA Inc.                                                 PO Box 123330                 Dept 3330                        Dallas          TX      75312-3330
 Consolidated Electrical Distributors Inc.                                       PO Box 913120                                                  Denver          CO      80291-3120
 Continental Resources Inc.                                                      PO Box 952724                                                  St Louis        MO      63195-2724
 Corcoran Oilfield Services Inc.                                                 221 Lomond Ln                                                  Billings        MT      59101
 Cox Operating LLC                                                               1615 Poydras St               Suite 830                        New Orleans     LA      70112
 Creedence Energy Services LLC                                                   PO Box 3480                                                    Minot           ND      58702
 Crescent Point Energy Us Corp                                                   555 17th St                   Suite 1800                       Denver          CO      80202
 Crest Resources Inc.                                                            First Place Tower             15 E 5th St       Suite 3650     Tulsa           OK      74103-4367
 Crozier Oilfield Services                                                       HC 67 Box 176                                                  Whiterocks      UT      84085
 Crum Electric Supply                                                            1165 English Ave                                               Casper          WY      82601
 Curts Tool Inspection Inc.                                                      PO Box 804                                                     Vernal          UT      84078
 Custom Chemical Solutions LLC                    c/o Winship and Winship PC     Attn: Stephen R. Winship      145 S Durbin St   Suite 201      Casper          WY      82601
 Cutters Wireline Service Inc.                                                   11700 Katy Fwy                Suite 330                        Houston         TX      77079
 D&L Paraffin Inc.                                                               PO Box 517                                                     Tioga           ND      58852-0517
 D.D. Bills                                       Address Redacted
 D3 Inspection                                    Attn: Chad Pittsley            PO Box 2023                                                    Tioga           ND      58852
 Dakota Energy Technologies LLC                                                  PO Box 516                                                     Fruita          CO      81521-0516
 Dakota Pipe Inspection Inc.                                                     PO Box 1919                                                    Williston       ND      58802-1919
 Dave Norris Consulting LLC                                                      PO Box 415                                                     Evanston        WY      82931-0415
 Dean R Bauste Trucking Inc.                                                     15224 40th St NW                                               Williston       ND      58801
 Decca Consulting Inc.                                                           PO Box 512007                                                  Los Angeles     CA      90051-0007
 Delta Oil Company Inc.                                                          125 Windsor Dr                Suite 101                        Oak Brook       IL      60521
 Dexter ATC Field Services LLC                    Attn: Heidi Piotrowicz         150 Zachary Rd                                                 Manchester      NH      03109
 Dexter ATC Field Services LLC                                                   PO Box 95441                                                   Grapevine       TX      76099-9734
 Dirty Birds LLC                                                                 PO Box 423                                                     Watford City    ND      58854
 Double Ee Service Inc.                                                          PO Box 2417                                                    Williston       ND      58802
 Dusty Carroll                                    c/o DC Consulting LLC          1313 Edgewater Dr                                              Pierre          SD      57501
 E&M Services LLC                                                                204 N Main St                 PMB 134                          Watford City    ND      58854
 Earls Electric Inc.                                                             PO Box 576                                                     Williston       ND      58802-0576
 Ecopoint Inc.                                    Attn: Kirsten Lee Clancy       225 Hutton Ave                                                 Rifle           CO      81650
 Ecopoint Inc.                                                                   225 Hutton Ave                                                 Rifle           CO      81650
 EDI Q2 ALS LLC                                                                  PO Box 206847                                                  Dallas          TX      75320-6847
 Electrical Systems of WY Inc.                                                   PO Box 382                                                     Gillette        WY      82717
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                    EXHIBIT D-9 Page 2 of 3
                                          Case20-32021
                                         Case  20-32021 Document
                                                         Document909-9
                                                                  895 Filed
                                                                       FiledininTXSB
                                                                                 TXSBon
                                                                                      on12/08/20
                                                                                         01/06/21 Page
                                                                                                   Page16
                                                                                                        16ofof57
                                                                                                               57

                                                                                   Exhibit C
                                                                             Served via First-Class Mail

                         Name                            Attention                   Address 1                Address 2   Address 3          City      State       Zip    Country
 Elite Hot Oil Inc.                                                          PO Box 1369                                              Sidney           MT      59270
 Elite Inspection Services Inc.                                              PO Box 1919                                              Williston        ND      58802-1919
 Elite Lift Solutions LLC                                                    PO Box 18                                                Harwood          ND      58042
 Flowcore Systems                                                            4401 16th Ave W               Suite B                    Williston        ND      58801
 Graco Fishing & Rental Tools Inc.             dba Graco Oilfield Services   5300 Town & Country Blvd      Suite 220                  Frisco           TX      75034-6890
 Hagman Trucking Inc.                                                        6729 W Lake Borem Rd                                     Myton            UT      84052
 North Country Oil                                                           7258 38th St NW                                          Parshall         ND      58770




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                             EXHIBIT D-9 Page 3 of 3
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page17
                                                               17ofof57
                                                                      57




                           Exhibit D




                                                             EXHIBIT D-9
                                    Case20-32021
                                   Case  20-32021 Document
                                                   Document909-9
                                                            895 Filed
                                                                 FiledininTXSB
                                                                           TXSBon
                                                                                on12/08/20
                                                                                   01/06/21 Page
                                                                                             Page18
                                                                                                  18ofof57
                                                                                                         57

                                                                       Exhibit D
                                                                 Served via Electronic Mail
                                      Name                           Attention                                 Email
                       4D Consulting Services Inc.         Attn: Nathan Davis             nate708.mt@gmail.com
                                                                                          lballen@aires.com
                       Aires                                                              billing_inquiry@aires.com
                       Applied Control Equipment LLP       Attn: Margie Versen            akewley@appliedcontrol.com
                       Ask Transportation Inc.             Attn: Courtney Combs           courtney@ask-transportation.com
                       ASM Capital                         Attn: Adam Moskowitz           asm@asmcapital.com
                       B&H on-site Testing LLC             Attn: Nellie Hofland           nellie@bhonsitetesting.com
                       Basin Printers Inc                                                 printers@nccray.net
                       Bell Supply Company LLC             Attn: Maria Bartlett           mbartlett@dorelaw.com
                       Big Roy Trucking Inc.                                              sfischer@smithporsborg.com
                       BTI Products LLC                    Attn: Elizabeth Maile Lovell   accounting@bti-labs.com
                       Coastal Flow Gas Measurement Inc.   Attn: Contracts                kristen_stocker@qbsol.com
                       Custom Chemical Solutions LLC       Attn: Stephen R. Winship       steve@winshipandwinship.com
                       Dakota Energy Technologies LLC                                     accounting@dakotaenergytechnologies.com
                       Dean R Bauste Trucking Inc.                                        ranaflory@live.com
                       Dexter Atc Field Services LLC       Attn: Heidi Piotrowicz         saintdaro.louk@atcgs.com
                       Ecopoint Inc.                       Attn: Kirsten Lee Clancy       kirsten@ecopoint-inc.com




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                        EXHIBIT D-9Page 1 of 1
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page19
                                                               19ofof57
                                                                      57




                           Exhibit E




                                                             EXHIBIT D-9
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page20
                                                                                                              20ofof57
                                                                                                                     57

                                                                                              Exhibit E
                                                                                        Served via First-Class Mail

                         Name                                          Attention                           Address 1            Address 2    Address 3          City      State       Zip    Country
 Altitude Energy Partners LLC                     Attn: Lee Harns                                7197 W Derrick Dr                                       Casper          WY       82604-1884
 Elite Oil Field Services LLC                                                                    PO Box 11                                               Kimball         NE       69145
 Elite Pipeline Services Inc.                                                                    PO Box 1130                                             Colorado City   TX       79512
 Elite Services Inc.                                                                             261 Terra Vista St                                      Brighton        CO       80601
 Empire North Dakota LLC                                                                         1203 E 33rd St              Suite 250                   Tulsa           OK       74105
 Empire Oil Company                                                                              PO Box 1835                                             Williston       ND       58802-1835
 Endura Products Corp                                                                            400 W Illinois              Suite 100                   Midland         TX       79701
 Endurance Lift Solutions LLC                                                                    PO Box 843175                                           Dallas          TX       75284-3175
 Enerflex Energy Systems Inc.                                                                    10815 Telge Rd                                          Houston         TX       77095
 Englobal US Inc.                                 Attn: Darren Spriggs                           654 N Sam Houston Pkwy E    Suite 400                   Houston         TX       77060-5914
 Environmentally Clean Systems LLC                c/o Randy Mccaskill General Counsel            2910 N 44th St              Suite 100                   Phoenix         AZ       85018
 E-source Energy Swd LLC                                                                         PO Box 210                                              Killdeer        ND       58640
 Estvold Oilfield Services Inc.                   Attn: Jake Estvold                             PO Box 1191                                             New Town        ND       58763-1191
 Evolution Hydrotesting LLC                                                                      3734 162nd Ave NW                                       Fairview        MT       59221-9479
 Exceed Oilfield Equipment Inc.                                                                  8300 Cypress Creek Pkwy     Suite 400                   Houston         TX       77070
 Extreme Underground Hdd LLC                                                                     PO Box 1406                                             Dickinson       ND       58602
 F&D Oilfield Maintenance Inc.                                                                   PO Box 88                                               Baker           MT       59313
 Fair Harbor Capital LLC                                                                         Ansonia Finance Station     PO Box 237037               New York        NY       10023
 Farstad Oil Inc.                                                                                NE 7948                     PO Box 1450                 Minneapolis     MN       55485-7948
 Ferguson Enterprises LLC                                                                        PO Box 802817                                           Chicago         IL       60680-2817
 Flatland Freshwater Depot LLC                                                                   4391 115th Ave NW                                       Watford City    ND       58854
 Flogistix LP                                                                                    PO Box 731389                                           Dallas          TX       75373
 Flowco Production Solutions                                                                     Dept 229                    PO Box 4458                 Houston         TX       77210-4458
 Forum US Inc.                                    Attn: Ross Woytasczyk                          10344 Sam Houston Park Dr                               Houston         TX       77064
 Four States Gasket & Rubber Inc.                                                                475 E Cedar                                             Farmington      NM       87401
 Frontier Communications                          Attn: Bankruptcy Dept                          19 John St                                              Middletown      NY       10940
 Frontier Precision                                                                              2020 Frontier Dr                                        Bismarck        ND       58504
 Fultz Contracting LLC                                                                           31134 Stockyard Rd                                      Bagley          MN       56621
 Fuzion Field Services LLC                                                                       PO Box 200638                                           Evans           CO       80620
 G&D Services Inc.                                Attn: John Damman                              14055 Country Ln                                        Williston       ND       58801
 G&L Supply                                                                                      1400 S Main                                             Seminole        TX       79360
 Get Rid of It of Arkansas Inc.                                                                  313 Ready Rd                                            El Dorado       AR       71730-4654
 Globe Chemicals LLC                              dba Tech Management                            PO Box 51168                                            Midland         TX       79710
 Go Wireline LLC                                                                                 PO Box 1343                                             Williston       ND       58801
 Gordon Goddard Construct Inc.                                                                   419 Bronco Rd                                           Rangely         CO       81648
 Gordon Goddard Construct Inc.                                                                   419 Bronco Rd                                           Rangely         CO       81648
 Granite Peak Fabrication LLC                     Attn: Derek S. Wilson                          2291 Renauna                                            Casper          WY       82601
 Granite Peak Fabrication LLC                                                                    2291 Renauna                                            Casper          WY       82601
 Gravity Oilfield Services LLC                                                                   PO Box 734128                                           Dallas          TX       75373-4128
 H L Brown Operating LLC                          Attn: Accounting Dept                          PO Box 2237                                             Midland         TX       79702-2237
 H&l Rental & Well Service Inc.                                                                  PO Box 667                                              Eufaula         OK       74432
 Halker Consulting LLC                                                                           7936 E Arapahoe Ct          Suite 3200                  Centennial      CO       80112
 Hall Trucking Inc.                                                                              PO Box 468                                              Dickinson       ND       58602
 Hallie Neson                                     Address Redacted
 Harstad Trucking                                                                                6680 42nd Street NW                                     Plaza           ND       58771-9490
 Heart-e Hot Water LLC                                                                           PO Box 481                                              Tioga           ND       58852
 Henry Hill Oil Services LLC                                                                     120 26th St E               Suite 200                   Williston       ND       58801
 Hess Bakken Investments II LLC                   Attn: JV Dept                                  PO Box 732282                                           Dallas          TX       75373-2282
 Highlands Engineering & Surveying PLLC                                                          319 24th St E                                           Dickinson       ND       58601
 Hilcorp Energy I LP                                                                             Dept 412                    PO Box 4346                 Houston         TX       77210-4346
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                           EXHIBIT D-9              Page 1 of 2
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page21
                                                                                                              21ofof57
                                                                                                                     57

                                                                                                Exhibit E
                                                                                        Served via First-Class Mail

                        Name                                            Attention                         Address 1       Address 2    Address 3          City      State       Zip    Country
 Horizon Resources Inc.                                                                          317 2nd St W                                      Williston        ND      58801
 Hose & Rubber Supply Inc.                                                                       PO Box 158                                        Randolph         UT      84064
 Hoss Rentals Inc.                                                                               PO Box 2524                                       Watford City     ND      58854
 Hunt Oil Company                                                                                Lockbox 840722                                    Dallas           TX      75284-0722
 Hurley Enterprises Inc.                                                                         PO Box 385                                        Fairview         MT      59221
 Hydra Services LLC                                                                              9805 Katy Fwy         Suite 300                   Houston          TX      77024
 Hystad Consulting LLC                                                                           1974 84th Ave SE                                  Buchanan         ND      58420
 IMA of Colorado Inc.                                                                            1705 17th St          Suite 100                   Denver           CO      80202-1657
 Impact Interactive                                                                              PO Box 603188                                     Charlotte        NC      28260-3188
 Imperative Chemical Partners                                                                    PO Box 679330                                     Dallas           TX      75267-9330
 Industrial Equipment Sales & Service Inc.                                                       PO Box 11444                                      Williston        ND      58803
 Innovex Downhole Solutions                                                                      PO Box 679456                                     Dallas           TX      75267-9456
 J & a Services LLC                                                                              3166 Pipe Ct                                      Grand Junction   CO      81504
 Jab Rentals Inc.                                 dba Jab Services                               PO Box 14738                                      Odessa           TX      79768
 James Oil Well Service Inc.                                                                     PO Box 308                                        Belfield         ND      58622-0308
 Jonnie Layne Consulting                                                                         PO Box 989                                        Watford City     ND      58854
 K & R Ajax Division                                                                             PO Box 210                                        Killdeer         ND      58640
 Kaiser Francis Oil Co Fbo                        c/o Kaiser Francis Mid-cont LP Non-Promoted    PO Box 21468                                      Tulsa            OK      74121-1468
 Karen Stone                                      Address Redacted
 Key Energy Services LLC                                                                         PO Box 4649                                       Houston          TX      77210
 KRH Inc.                                                                                        PO Box 1616                                       Kalispell        MT      59903
 Lake View Services LLC                                                                          5801 Lake Shore E     Lot 3D                      Beulah           ND      58523
 Larsonhotshot Service Inc.                       Attn: Robert Larson                            94 Western St         PO Box 1341                 Evansville       WY      82636
 Legacy Reserves Operating LP                                                                    PO Box 207418                                     Dallas           TX      75320
 Lime Rock Resources Operating Company Inc.                                                      General Account       PO Box 4853                 Houston          TX      77210
 Lochend Energy Services Inc.                                                                    Box 280                                           Crossfield       AB      T0M 0S0    Canada
 Loenbro Instrumentation & Electrical LLC                                                        1900 32nd Ave NE                                  Black Eagle      MT      59414
 Lo-Gear LLC                                                                                     PO Box 246                                        Kaycee           WY      82639
 Lontra Energy Consulting LLC                                                                    PO Box 59305                                      Birmingham       AL      35259
 Lund Oil Inc.                                                                                   3605 Fourth Ave NE                                Watford City     ND      58854-7001
 M L Bowman Inc.                                  dba Road Runner                                PO Box 888                                        Thermopolis      WY      82443
 M&J Service Inc.                                                                                PO Box 108                                        Sidney           MT      59270
 Magnolia Pump & Supply Co                                                                       Hwy 79 N              PO Box 1071                 Magnolia         AR      71754-1071
 Mark A. Schaffer                                 Address Redacted
 Marta-co Control Inc.                                                                           2313 4th Ave W        PO Box 4156                Williston         ND      58802-4156
 Matheson Tri-Gas Inc.                                                                           Dept 3028             PO Box 123028              Dallas            TX      75312
 Maxflow Chemicals of Texas LLC                                                                  PO Box 688                                       Carthage          TX      75633
 McCody Concrete Products Inc.                                                                   PO Box 4005                                      Williston         ND      58802-4005
 McKenzie Energy Partners LLC                     c/o Gravity Oilfield Services                  PO Box 734128                                    Dallas            TX      75373-4128
 M-I LLC dba MI-Swaco                             c/o Snow Spence Green LLP                      Attn: Phil F. Snow    2929 Allen Pkwy Suite 2800 Houston           TX      77019
 Michael Scott Trucking Inc.                                                                     PO Box 22020                                     Cheyenne          WY      82003
 Mid-rivers Telephone Cooperative Inc.                                                           904 C Avenue                                     Circle            MT      59215
 Milco Inc.                                                                                      PO Box 1542                                      Magnolia          AR      71754-1542
 Milestone Companies LLC                                                                         4626 County Road 65                              Keenesburg        CO      80643
 Miller Insulation Co Inc.                                                                       3520 E Century Ave    PO Box 1393                Bismarck          ND      58502-1393
 MMI Excavation LLC                               Attn: James P. Small                           9993 Desert Rd                                   Bismarck          ND      58504




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                     EXHIBIT D-9              Page 2 of 2
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page22
                                                               22ofof57
                                                                      57




                           Exhibit F




                                                             EXHIBIT D-9
                                    Case20-32021
                                   Case  20-32021 Document
                                                   Document909-9
                                                            895 Filed
                                                                 FiledininTXSB
                                                                           TXSBon
                                                                                on12/08/20
                                                                                   01/06/21 Page
                                                                                             Page23
                                                                                                  23ofof57
                                                                                                         57

                                                                         Exhibit F
                                                                   Served via Electronic Mail
                         Name                                   Attention                       Address 1                         Email
         Englobal Inc.                         Attn: Darren Spriggs                                            darren.spriggs@englobal.com
         Environmentally Clean Systems LLC     Attn: Randy McCaskill, General Counsel                          dcschonbachler@tkinet.com
         Forum US Inc.                         Attn: Ross Woytasczyk                                           ross.woytasczyk@f-e-t.com
         Frontier Communications               Attn: Bankruptcy Dept                                           bankruptcynotification@ftr.com
                                                                                                               pantherinspection@gmail.com
         G&D Services Inc.                     Attn: John Damman                                               ashleydamman@pantherinspection.com
         Gordon Goddard Construct Inc.                                                                         goddardconstruction@yahoo.com
         Larsonhotshot Service Inc.            Attn: Robert Larson                                             larsonhotshot@gmail.com
         M-I LLC d/b/a MI-SWACO                c/o Snow Spence Green LLP                  Attn: Phil F. Snow   philsnow@snowspencelaw.com
         MMI Excavation LLC                    attn: James P Small                                             jim@mmiexcavation.com




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                           EXHIBIT D-9Page 1 of 1
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page24
                                                               24ofof57
                                                                      57




                           Exhibit G




                                                             EXHIBIT D-9
                                          Case20-32021
                                         Case  20-32021 Document
                                                         Document909-9
                                                                  895 Filed
                                                                       FiledininTXSB
                                                                                 TXSBon
                                                                                      on12/08/20
                                                                                         01/06/21 Page
                                                                                                   Page25
                                                                                                        25ofof57
                                                                                                               57

                                                                                     Exhibit G
                                                                              Served via First-Class Mail

                                    Name                            Attention                       Address 1           Address 2          City      State       Zip
            Bartons Welding Supply                       Attn: Randa E. Cannon            901 Seagraves Rd           PO Box 1188    Brownfield       TX      79316
            Mondak Portables LLC                                                          PO Box 397                                Williston        ND      58802-0397
            Mountain Mud of North Dakota                                                  1301 E Lincoln St                         Gillette         WY      82716
            Mountain States Employers Council Inc.                                        1799 Pennsylvania St       PO Box 539     Denver           CO      80201-0539
            Mrr Enterprises LLC                                                           PO Box 10772                              Williston        ND      58803
            Murex Petroleum Corp                                                          363 N Sam Houston Pkwy E   Suite 200      Houston          TX      77060
            National Oilwell Varco Tuboscope                                              PO Box 201177                             Dallas           TX      75320-1177
            Newkota Services & Rentals                                                    925 72nd Ave Ne                           Minot            ND      58703
            NMR Holdings LLC                                                              110 16th St                Suite 910      Denver           CO      80202
            Norco Inc.                                                                    PO Box 413124                             Salt Lake City   UT      84141-3124
            Norris a Dover Company                                                        PO Box 730187                             Dallas           TX      75373-0187
            North Plains Consulting Services Inc.                                         1442 125th Ave NW                         Watford City     ND      58854
            Northern Oilfield Services LLC                                                1648 S Cushman St          Suite 205      Fairbanks        AK      99701
            Northland Electric Inc.                                                       PO Box 160                                Mohall           ND      58761
            Nova Energy LLC                                                               3639 76th Ave NW                          Parshall         ND      58770
            Nova Oilfield Services Inc.                                                   PO Box 2326                               Williston        ND      58802
            NP Resources LLC                                                              1600 Broadway              Suite 2450     Denver           CO      80202
            NR Construction                                                               PO Box 744                                New Town         ND      58763-0744
            Oasis Petroleum Na LLC                                                        PO Box 731506                             Dallas           TX      75373-1506
            Oil Tool Solutions LLC                                                        4065 S Eliot St                           Englewood        CO      80110-4396
            One Call Concepts Inc.                                                        7223 Parkway Dr            Suite 210      Hanover          MD      21076
            Outlaw Well Service Inc.                                                      PO Box 11456                              Williston        ND      58803-0053
            Ovintiv Exploration Inv                                                       PO Box 660367                             Dallas           TX      75266-0367
            Pa Weiss Inc.                                                                 700 N Colorado Blvd        PMB 692        Denver           CO      80206
            Panther Inspection                                                            14055 Country Ln                          Williston        ND      58801
            Panther Pressure Testers Inc.                                                 PO Box 1109                               Watford City     ND      58854
            Pawnee Waste LLC                                                              242 Linden St                             Fort Collins     CO      80524-2424
            PCAOB Public Co Accounting Oversight Board                                    PO Box 418631                             Boston           MA      02241-8631
            Pcs Ferguson Inc.                            c/o JP Morgan Chase Bank NA      PO Box 732131                             Dallas           TX      75373-2131
            Permian Equipment Rentals LLC                                                 PO Box 61730                              Midland          TX      79711
            Petro Guardian LLC                                                            29092 Krentel Rd                          Lacombe          LA      70445
            Petro Hunt LLC                                                                PO Box 650823              Dept 41404     Dallas           TX      75265
            Petrol Logic LLC                                                              899 23 Road                               Grand Junction   CO      81505
            Petroleum Services Inc.                      Attn: Michael Alan Palmer        PO Box 1486                               Williston        ND      58802
            Pilot Thomas Logistics LLC                                                    PO Box 677732                             Dallas           TX      75267-7732
            Pioneer Drilling Services Ltd                                                 PO Box 202569                             Dallas           TX      75320-2569
            Pioneer Well Services LLC                                                     PO Box 202563                             Dallas           TX      75320-2563
            Pioneer Wireline Services                                                     PO Box 202567                             Dallas           TX      75320-2567
            Pipeglove LLC                                                                 9525 E 51st St             Suite A        Tulsa            OK      74145
            Placement Solutions LLC                                                       4848 Highway 85            Lot 103        Williston        ND      58801
            Platinum Measurement LLC                                                      PO Box 3507                               Little Rock      AR      72203-9934
            Polyflow LLC                                                                  2309 E Interstate 20                      Midland          TX      79706
            Power Service Inc.                                                            PO Box 2870                               Casper           WY      82602
            PR Pitz                                                                       6422 County Road 659                      Brazoria         TX      77422
            Precision Equipment Sales LLC                                                 4409 33rd St N                            Fargo            ND      58102
            Precision Measurement Inc.                                                    PO Box 568                                Watford City     ND      58854
            Prima Exploration Inc.                                                        250 Fillmore St            Suite 500      Denver           CO      80206
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                         EXHIBIT D-9 Page 1 of 2
                                           Case20-32021
                                          Case  20-32021 Document
                                                          Document909-9
                                                                   895 Filed
                                                                        FiledininTXSB
                                                                                  TXSBon
                                                                                       on12/08/20
                                                                                          01/06/21 Page
                                                                                                    Page26
                                                                                                         26ofof57
                                                                                                                57

                                                                                    Exhibit G
                                                                              Served via First-Class Mail

                                     Name                        Attention                          Address 1        Address 2            City     State       Zip
            Protech Sales Inc.                                                            12340 Mead Way                          Littleton        CO      80125
            Purity Oilfield Services LLC              Attn: Elizabeth Babb                2101 Cedar Springs Rd   Suite 600       Dallas           TX      75201
            Purity Oilfield Services LLC                                                  PO Box 732729                           Dallas           TX      75373-2729
            Purity Oilfield Services LLC                                                  PO Box 732730                           Dallas           TX      75373-2730
            Quinn Pumps LLC                                                               601 PO Box 733515                       Dallas           TX      75373-3515
            Rain for Rent Industrial Rental                                               File 52541                              Los Angeles      CA      90074-2541
            Randys Welding Inc.                                                           PO Box 483                              Bowman           ND      58623
            Rapid Transport Ltd                                                           Po Drawer L                             Kermit           TX      79745
            RCL Consulting Inc.                                                           3958 Bell Mountain Dr                   Castle Rock      CO      80104
            Refinery Specialties Inc.                                                     PO Box 577                              Hempstead        TX      77445-0577
            Rexel Usa Inc.                                                                PO Box 844519                           Dallas           TX      75284-4519
            Rhinehart Oil Co Inc.                                                         PO Box 418                              American Fork    UT      84003
            Rice Operating Company                                                        PO Box 5630                             Hobbs            NM      88240
            Richard N Gilbert                                                             12602 58th St NW                        Epping           ND      58843
            Richland Pump and Supply Inc.                                                 1511 S Central Ave                      Sidney           MT      59270
            Rival Services LLC                        Attn: Kevin Wade Bothwell           PO Box 297              14400 US Hwy 34 Fort Morgan      CO      80701
            Rolfson Oil LLC                                                               PO Box 77063                            Cleveland        OH      44194-7063
            Rozel LLC                                                                     PO Box 773506                           Ocala            FL      34477-3506
            RPM Swabbing Service Inc.                 Attn: Randy Ray Pozzi               PO Box 3106                             Victoria         TX      77903
            RTR Oilfield Services LLC                                                     30501 198th St SW                       Ryder            ND      58779
            Rusco Operating LLC                                                           PO Box 123850                           Dallas           TX      75312-3850
            Seaboard Operating Co                                                         PO Box 50180                            Midland          TX      79710
            Sempera Professional Services Inc.                                            400 Inverness Pkwy      Suite 260       Englewood        CO      80112
            Sentry Crane Services                                                         PO Box 10638                            Eugene           OR      97440
            SInc.lair Oil & Gas Co                                                        PO Box 30825                            Salt Lake City   UT      84130
            Skylyne Machine & Supply Inc.                                                 PO Box 1650                             Sterling         CO      80751
            Slawson Exploration Co Inc.                                                   727 N Waco              Suite 400       Wichita          KS      67203
            Smithies Hotshot Service LLC                                                  10805 32nd St SW                        Dickinson        ND      58601
            SPL Southern Petroleum Lab Inc.                                               PO Box 842013                           Dallas           TX      75284-2013
            Spyco Oilfield Services LLC                                                   PO Box 1145                             Vernal           UT      84078
            Stabil Drill Specialties LLC                                                  PO Box 122162           Dept 2162       Dallas           TX      75312-2162
            Stallion Oilfield Services Ltd                                                PO Box 842364                           Dallas           TX      75284-2364
            Stick Man Inc.                            Attn: Chase Fladeland               PO Box 1400                             Vernal           UT      84078
            Sunbelt Rentals Industrial Services LLC                                       PO Box 409211                           Atlanta          GA      30384-9211
            Surefire Wireline West LLC                                                    233 North Park Dr                       Kittanning       PA      16201
            Survwest LLC                                                                  10200 E Girard Ave      Suite B330      Denver           CO      80231
            Swan Electric Company Inc.                                                    6133 Aurelius Rd                        Lansing          MI      48911-4211
            T&E Power Systems                                                             PO Box 3562                             Seattle          WA      98124
            T&E the Cat Rental Store                                                      PO Box 58201                            Tukwila          WA      98138-1201
            T&T Measurements Inc.                                                         10671 43rd St NW                        Newtown          ND      58763
            Tactical Consulting Services LLC                                              PO Box 80                               Williston        ND      58802
            Tally Construction LLC                                                        745 Mustang Ave                         Dickinson        ND      58601
            Tanklogix LLC                                                                 1082 W 1700 N                           Logan            UT      84321
            The 85 Disposal Inc.                                                          423 1st Ave W                           Williston        ND      58801
            Total Directional Svcs LLC                                                    PO Box 831                              Windsor          CO      80550



In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                        EXHIBIT D-9 Page 2 of 2
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page27
                                                               27ofof57
                                                                      57




                           Exhibit H




                                                             EXHIBIT D-9
                                    Case20-32021
                                   Case  20-32021 Document
                                                   Document909-9
                                                            895 Filed
                                                                 FiledininTXSB
                                                                           TXSBon
                                                                                on12/08/20
                                                                                   01/06/21 Page
                                                                                             Page28
                                                                                                  28ofof57
                                                                                                         57

                                                                        Exhibit H
                                                                  Served via Electronic Mail
                                            Name                        Attention                             Email
                          MonDak Portables LLC                                             mondakportablesllc@yahoo.com
                          Petroleum Services Inc.              Attn: Michael Alan Palmer   rainnie@petroleumservicesandtools.com
                          Pipeglove LLC                                                    erica@pipeglove.com
                          PR Pitz                                                          petepitz@yahoo.com
                          Purity Oilfield Services LLC                                     ryates@purityoilfieldservices.com
                          Purity Oilfield Services LLC         Attn: Elizabeth Babb        ebabb@petrohunt.com
                          Rival Services LLC                   Attn: Kevin Wade Bothwell   kbothwell@rivalservices.net
                                                                                           jeff@rivalservices.net
                          Rival Services LLC                                               kbothwell@rivalservices.net
                          RPM Swabbing Service Inc.            Attn: Randy Ray Pozzi       rpmswabbing@yahoo.com
                          Sempera Professional Services Inc.                               jclarke@clarkepclaw.com
                          Stick Man Inc.                       Attn: Chase Fladeland       accounting@stickmaninc.com




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                            EXHIBIT D-9Page 1 of 1
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page29
                                                               29ofof57
                                                                      57




                            Exhibit I




                                                             EXHIBIT D-9
                                            Case20-32021
                                           Case  20-32021 Document
                                                           Document909-9
                                                                    895 Filed
                                                                         FiledininTXSB
                                                                                   TXSBon
                                                                                        on12/08/20
                                                                                           01/06/21 Page
                                                                                                     Page30
                                                                                                          30ofof57
                                                                                                                 57

                                                                                       Exhibit I
                                                                                Served via First-Class Mail

                            Name                             Attention                  Address 1                  Address 2       Address 3         City      State       Zip
        Total Safety US Inc.                                                    PO Box 654171                                                 Dallas          TX       75265-4171
        Town of Basin                                                           PO Box 599                                                    Basin           WY       82410
        TR Robel Services Inc.                                                  300 E 16th St                 Unit 216                        Greeley         CO       80631
        Tractor & Equipment Co                                                  PO Box 58201                                                  Tukwila         WA       98138-1201
        Triangle Electric Inc.                                                  2644 1st Ave E                PO Box 789                      Williston       ND       58801
        Tridder Industrial LLC                                                  PO Box 955                                                    Plains          TX       79355
        Trigger Energy Inc.                                                     915 Coleman Cir                                               Casper          WY       82601
        Trinity Consultants Inc.                                                PO Box 972047                                                 Dallas          TX       75397-2047
        Triple Aaa Safety Training Inc.                                         509 10th St SE                                                Watford City    ND       58854
        Triple O Slabbing Inc.                                                  2830 W 9th Ave                                                Denver          CO       80204
        Trotter Construction Inc.                                               PO Box 206                                                    Grassy Butte    ND       58634
        Trust T Trucking Inc.                                                   PO Box 1503                                                   Sidney          MT       59270
        Uels LLC                                                                85 S 200 E                                                    Vernal          UT       84078
        Unit Petroleum Co                                                       PO Box 702500                                                 Tulsa           OK       74170-2500
        United Quality Cooperative                                              PO Box 340                                                    New Town        ND       58763
        Valiant Artifical Lift Solutions LLC       One Leadership Square        North Tower                   211 N Robinson Ave   Suite 1301 Oklahoma City   OK       73102
        Verdad Resources LLC                                                    5950 Cedar Springs Rd         Suite 200                       Dallas          TX       75235
        Veteran Hot Oil Service                                                 520 26th Ave NW                                               Sidney          MT       59270
        Volumetrics                                                             PO Box 501                                                    Mountain View   WY       82939
        Wallys Equipment Inc.orporated                                          107 S Slaughter                                               Sundown         TX       79372
        Waste Management of Colorado                                            PO Box 7400                                                   Pasadena        CA       91109-7400
        Waynes Trucking Inc.                                                    10436 31st St NW                                              Keene           ND       58847
        Weatherford Artificial Lift Systems Inc.                                PO Box 301003                                                 Dallas          TX       75303
        Weatherford US LP                                                       PO Box 301003                                                 Dallas          TX       75303-1003
        West Texas Gas Inc.                                                     211 N Colorado                                                Midland         TX       79701
        Western Chemical LLC                       Attn: Ryan B Meikle          PO Box 50620                                                  Idaho Falls     ID       83405
        Western Chemical LLC                                                    PO Box 1327                                                   Roosevelt       UT       84066
        Western States Reclamation Inc.            Attn: Daniel Zethren         3756 Imperial St                                              Frederick       CO       80516
        White Owl Energy Services US                                            PO Box 1953                                                   Dickinson       ND       58602
        White Owl Tioga Joint Venture                                           PO Box 1953                                                   Dickinson       ND       58602-1953
        White Rock Oil & Gas LLC                                                PO Box 612184                                                 Dallas          TX       75261-2184
        White Wing Limited LLC                                                  1627 W University Pkwy                                        Sarasota        FL       34243
        William H Smith & Associates Inc.                                       550 E 2nd N                   PO Box 820                      Green River     WY       82935
        Windsor Energy Group LLC                                                14301 Caliber Dr              Suite 200                       Oklahoma City   OK       73134
        Winn-Marion Barber LLC                     Attn: Chris Doherty          7084 S Revere Pkwy            Unit A                          Centennial      CO       80112
        Wisco Inc.                                                              PO Box 679468                                                 Dallas          TX       75267-9468
        Wood Group Psn Inc.                                                     PO Box 301415                                                 Dallas          TX       75303-1415
        Wood Group Psn Inc.                        c/o Dore Rothberg Mckay PC   Attn: Maria Bartlett          17171 Park Row       Suite 160 Houston          TX       77084
        Wood Group USA Inc. - Cmo                                               PO Box 733325                                                 Dallas          TX       75373-3325
        Workday Inc.                                                            PO Box 396106                                                 San Francisco   CA       94139-6106
        WPX Energy Rocky Mountain LLC              Scanning S6                  PO Box 21358                                                  Tulsa           OK       74121-1358
        Xcel Ndt LLC                               Attn: Cole Morehead          PO Box 146                                                    Clifton         KS       66937
        Yucca Energy Inc.                                                       PO Box 1932                                                   Midland         TX       79702
        Zavanna LLC                                                             1200 17th St                  Suite 1100                      Denver          CO       80202

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                EXHIBIT D-9Page 1 of 1
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page31
                                                               31ofof57
                                                                      57




                           Exhibit J




                                                             EXHIBIT D-9
                                    Case20-32021
                                   Case  20-32021 Document
                                                   Document909-9
                                                            895 Filed
                                                                 FiledininTXSB
                                                                           TXSBon
                                                                                on12/08/20
                                                                                   01/06/21 Page
                                                                                             Page32
                                                                                                  32ofof57
                                                                                                         57

                                                                       Exhibit J
                                                                 Served via Electronic Mail
                                 Name                          Attention                  Address 1                      Email
                    West Texas Gas Inc.                                                                     jthompson@westtexasgas.com
                    Western Chemical LLC              Attn: Ryan B Meikle                                   rmeikle@bradhallfuel.com
                    Western States Reclamation Inc.   Attn: Daniel Zethren                                  dzethren@wsreclamation.com
                    Winn-Marion Barber                Attn: Chris Doherty                                   chrisdoherty@winn-marion.com
                    Wood Group PSN, Inc.              c/o Dore Rothberg McKay PC     Attn: Maria Bartlett   mbartlett@dorelaw.com
                    Xcel NDT LLC                      Attn: Cole Morehead                                   jodys@xcelndt.com




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                           EXHIBIT D-9Page 1 of 1
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page33
                                                               33ofof57
                                                                      57




                           Exhibit K




                                                             EXHIBIT D-9
                                     Case20-32021
                                    Case  20-32021 Document
                                                    Document909-9
                                                             895 Filed
                                                                  FiledininTXSB
                                                                            TXSBon
                                                                                 on12/08/20
                                                                                    01/06/21 Page
                                                                                              Page34
                                                                                                   34ofof57
                                                                                                          57

                                                                            Exhibit K
                                                                     Served via First-Class Mail

                        Name                                  Attention                         Address 1    Address 2       City     State    Zip    Country
2003 Walsh Family Trust                        Attn: John P. Walsh                     Address Redatced
659 Overseas One Ltd                                                                   5545 Riviera Dr                   Coral Gables FL      33146
AES INVERSIONES SAS                            c/o Morgan Stanley / Andres Echeverri   220 Alhambra Circle   Floor 10    Coral Gables FL      33134
Alan D. Cohoon                                                                         Address Redatced
Alan Moritz                                                                            Address Redatced
Alejandro Jose Azcunes Ciavaldini                                                      Address Redatced
Amy L Hayes Beneficiary IRA                    c/o Delaware Avenue Advisors            Address Redatced
Andres Echeverri                                                                       Address Redatced
Angela Lucia Escobar Uribe                     c/o Morgan Stanley / Andres Echeverri   Address Redatced
Angela Oh                                                                              Address Redatced
Angie Zulika Sutil King                                                                Address Redatced
Anita F Major IRA                              c/o Delaware Avenue Advisors            Address Redatced
Anita F Major IRA                              c/o Delaware Avenue Advisors            Address Redatced
Arlene Regina Weltman                                                                  Address Redatced
Arreservis SA                                  c/o Morgan Stanley / Andres Echeverri   Address Redatced
Arthur H. Ruder                                                                        Address Redatced
Ashok Jariwala                                                                         Address Redatced
Benjamin Rote                                                                          Address Redatced
Bernard Weisbond                               c/o Delaware Avenue Advisors            Address Redatced
Beth E. McCarthy                                                                       Address Redatced
Bethanie K Beyer                                                                       Address Redatced
Beverly S Moore IRA                            c/o Delaware Avenue Advisors            Address Redatced
Bill E Duke TTEE V/A DTA 4/10/1996             Attn: Bill E Duke                       Address Redatced
Blake Chance                                                                           Address Redatced
Blue Marlin Group LTD                          c/o Morgan Stanley / Andres Echeverri   220 Alhambra Circle   Floor 10    Coral Gables FL      33134
Bonneprise Family Revocable Living Trust       Attn: Benjamin of Bonneprise, Trustee   Address Redatced
Bruce Campbell and Darlene Campbell trustee
of the Campbell living trust                                                           Address Redatced
Bruce M Herman                                                                         Address Redatced
bryant living trust dtd 12-1-2005                                                      Address Redatced
Business Development Services                  Attn: Fadel Muci                        Address Redatced
Byung H Oh                                                                             Address Redatced
C M Agudelo & J C Agudelo Nanclares & M I
Agudelo Nanclares & L M Agudelo Nanclares      c/o Morgan Stanley / Andres Echeverri   Address Redatced
Carlton Bruce Smith III                                                                Address Redatced
Carol Ann Wood                                                                         Address Redatced
Carrol Clark                                                                           Address Redatced
Catherine McCaffrey                                                                    Address Redatced
Charles Durr                                                                           Address Redatced

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                        EXHIBIT D-9Page 1 of 3
                                     Case20-32021
                                    Case  20-32021 Document
                                                    Document909-9
                                                             895 Filed
                                                                  FiledininTXSB
                                                                            TXSBon
                                                                                 on12/08/20
                                                                                    01/06/21 Page
                                                                                              Page35
                                                                                                   35ofof57
                                                                                                          57

                                                                              Exhibit K
                                                                        Served via First-Class Mail

                      Name                                    Attention                               Address 1   Address 2       City    State    Zip    Country
Christopher Ford Choyke/Charles Schwab & Co
Custodian IRA Contributory                     Attn: Christopher Ford Choyke              Address Redatced
Christopher N. Neugebauer                                                                 Address Redatced
Christopher Nguyen and Huong Ha                                                           Address Redatced
Claire H. Benson TTEE Claire H Benson Trust
U/T/A DTD 0730/1989                            Attn: Claire Benson                        Address Redatced
Clark S. Paddock                                                                          Address Redatced
Clearweather LLC                                                                          434 Rosina Vista St                 Las Vegas   NV      89138
Confidential Creditor                                                                     Address Redatced
Confidential Creditor                                                                     Address Redatced
Confidential Creditor                                                                     Address Redatced
Consuelo Romero                                                                           Address Redatced
Cosial R.L                                                                                Address Redatced
Curtis Karstens                                                                           Address Redatced
Cusano Living Trust, dtd 3/31/2010             Attn: John N Cusano, ttee                  Address Redatced
Dale and Marie Reichert                                                                   Address Redatced
Dale D Mumm                                                                               Address Redatced
Dana & Patricia Christiansen Living Trust                                                 Address Redatced
Daniel Block                                   Attn: Daniel W. Block                      Address Redatced
Daniel P. Windsor                                                                         Address Redatced
Daniel Smith                                                                              Address Redatced
Daniele Ida Charlotte Merlo                                                               Address Redatced
Danny C. and Jacqulyn Hendrix                                                             Address Redatced
Darrell Ditch                                  Attn: Pamela Ditch                         Address Redatced
David Cartier                                                                             Address Redatced
DE LINEA CV CORP                               c/o Lionx Advisors / Silvia Rosen          Address Redatced
Dean C & Amy L Hayes                           c/o Delaware Avenue Advisors               Address Redatced
Dee Ann Krueger, Schwab Cust, IRA Rollover
7962 - 5931                                    Attn: Dee Ann Krueger                      Address Redatced
Denis Dubrovin                                 Attn: Denis Dubrovin                       Address Redatced
Dennis L Beyer                                                                            Address Redatced
Dennis M Nannini Revocable Trust - (Dennis M
Nannini Trustee)                               Attn: Dennis M Nannini                     Address Redatced
Detlev Simonis                                                                            Address Redatced
Development Enterprises Group, Inc             c/o Morgan Stanley / Andres Echeverri      220 Alhambra Circle     Floor 8     Coral Gables FL     33134
Diamond Holdings, LTD.                         Attn: Kyu Yong Cho                         8360 Kenningston Way                Duluth       GA     30097
Diana P. Massengale                                                                       Address Redatced
Diane P HARRINGTON TTEE HARRINGTON
FAMILY 2008 LIVING TRUST                       Attn: Diane P Harrington                   Address Redatced

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                             EXHIBIT D-9Page 2 of 3
                                     Case20-32021
                                    Case  20-32021 Document
                                                    Document909-9
                                                             895 Filed
                                                                  FiledininTXSB
                                                                            TXSBon
                                                                                 on12/08/20
                                                                                    01/06/21 Page
                                                                                              Page36
                                                                                                   36ofof57
                                                                                                          57

                                                                               Exhibit K
                                                                         Served via First-Class Mail

                     Name                                        Attention                             Address 1       Address 2        City       State    Zip    Country
Dolores Arado, Trustee of Arado Family Trust
dated January 29, 2020                           Attn: Dolores Arado                       Address Redatced
Donald B Leatherman                                                                        Address Redatced
Donald Delcore                                                                             Address Redatced
Donald E. Turney Jr                                                                        Address Redatced
Donna Marie Blaski                                                                         Address Redatced
Douglas K. Gull                                                                            Address Redatced
E. Julia Walker                                                                            Address Redatced
Eduardo J Garcia Alfaro & Yelena Josefina
Prato Guia JT TEN                                Attn: Eduardo Garcia                      Address Redatced
Edwin Arippol                                                                              Address Redatced
EGAC LTD                                                                                   16404 Sapphire Pl                       Weston         FL       33331
EI Systems Investment LLC                        Attn: Hoa Quoc Ha                         17625 El Camino Real        Suite 180   Houston        TX       77058
Elizabeth Ann Waltz                                                                        Address Redatced
Elizabeth Darr                                                                             Address Redatced
Elliott Koppel                                                                             Address Redatced
Enrique Erausquin                                                                          Address Redatced
Eric M Tucker                                                                              Address Redatced
Eric Stoley                                                                                Address Redatced
Eric Todd Evans                                  Attn: Todd Evans                          Address Redatced
Ernest P. Vodney                                                                           Address Redatced
Estelle Landi TTEE Landi Family 1990 Trust
DTD 5/12/1990                                    Attn: Estelle Landi                       Address Redatced
Everett T. Brauner                                                                         Address Redatced
FBO Keith C. Martin, Greg Awaller, TTEE; Allen
Dupre, TTEE; Benjamin Griggs, TTEE               Attn: Keith C. Martin                     Address Redatced
FMT Co Cust IRA fbo Edward L. Seibert Jr.                                                  Address Redatced
Fox Family Trust                                 c/o Etrade.com                            Address Redatced
FUENTE DE CANTOS SA                              c/o Morgan Stanley / Andres Echeverri     Address Redatced
Fundacion GMHF C/0 F.U                           Attn: Fernando Murgia Pinillos            Avenida America Oeste 110               Trujillo                        Peru




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                       EXHIBIT D-9Page 3 of 3
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page37
                                                               37ofof57
                                                                      57




                           Exhibit L




                                                             EXHIBIT D-9
                                    Case20-32021
                                   Case  20-32021 Document
                                                   Document909-9
                                                            895 Filed
                                                                 FiledininTXSB
                                                                           TXSBon
                                                                                on12/08/20
                                                                                   01/06/21 Page
                                                                                             Page38
                                                                                                  38ofof57
                                                                                                         57

                                                                         Exhibit L
                                                                  Served via Electronic Mail
                          Name                                       Attention                     Address 1                     Email
     2003 Walsh Family Trust                          Attn: John P. Walsh                      Address Redacted
     659 Overseas One Ltd                                                                                         grodriguez@fundametal.edu.ve
                                                                                                                  euribe3@une.net.co
     AES INVERSIONES SAS                              c/o Morgan Stanley / Andres Echeverri                       andres.echeverri@morganstanley.com
     Alan D. Cohoon                                                                            Address Redacted
     Alan Moritz                                                                               Address Redacted
     Alejandro Jose Azcunes Ciavaldini                                                         Address Redacted
     Alicia Campins de Uzcategui                                                                                  aliciacampins@gmail.com
     Amy L Hayes Beneficiary IRA                      c/o Delaware Avenue Advisors             Address Redacted
     Andres Echeverri                                                                          Address Redacted
     Angela Lucia Escobar Uribe                       c/o Morgan Stanley / Andres Echeverri    Address Redacted
     Angie Zulika Sutil King                                                                   Address Redacted
     Anita F Major IRA                                c/o Delaware Avenue Advisors             Address Redacted
     Anita F Major IRA                                c/o Delaware Avenue Advisors             Address Redacted
     Arlene Regina Weltman                                                                     Address Redacted
     Armando Francisco Zaffari Filho                                                                              afarmandofrancisco@gmail.com
     Arreservis SA                                    c/o Morgan Stanley / Andres Echeverri    Address Redacted
     Arthur H. Ruder                                                                           Address Redacted
     Ashok Jariwala                                                                            Address Redacted
     Benjamin Rote                                                                             Address Redacted
     Bernard Weisbond                                 c/o Delaware Avenue Advisors             Address Redacted
     Beth E. McCarthy                                                                          Address Redacted
     Beverly S Moore IRA                              c/o Delaware Avenue Advisors             Address Redacted
     Bill E Duke TTEE V/A DTA 4/10/1996               Attn: Bill E Duke                        Address Redacted
     Blake Chance                                                                              Address Redacted
                                                                                                                  sbb.2@hotmail.com
     Blue Marlin Group LTD                            c/o Morgan Stanley / Andres Echeverri                       andres.echeverri@ms.com
     Bonneprise Family Revocable Living Trust         Attn: Benjamin of Bonneprise, Trustee    Address Redacted
     Bruce Campbell and Darlene Campbell trustee of
     the Campbell living trust                                                                 Address Redacted
     Bruce M Herman                                                                            Address Redacted
     bryant living trust dtd 12-1-2005                                                         Address Redacted
     Business Development Services                    Attn: Fadel Muci                         Address Redacted
     C M Agudelo & J C Agudelo Nanclares & M I
     Agudelo Nanclares & L M Agudelo Nanclares        c/o Morgan Stanley / Andres Echeverri    Address Redacted
     Carlton Bruce Smith III                                                                   Address Redacted
     Carol A. Wood                                                                                                cawood@comcast.net
     Carol Ann Wood                                                                            Address Redacted
     Carrol Clark                                                                              Address Redacted
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                         EXHIBIT D-9Page 1 of 3
                                    Case20-32021
                                   Case  20-32021 Document
                                                   Document909-9
                                                            895 Filed
                                                                 FiledininTXSB
                                                                           TXSBon
                                                                                on12/08/20
                                                                                   01/06/21 Page
                                                                                             Page39
                                                                                                  39ofof57
                                                                                                         57

                                                                            Exhibit L
                                                                      Served via Electronic Mail
                             Name                                      Attention                       Address 1                     Email
     Catherine McCaffrey                                                                           Address Redacted
     Charles Durr                                                                                  Address Redacted
     Cheng, Siu Fai                                                                                                   bensfcheng@yahoo.com.hk
     Christopher Ford Choyke/Charles Schwab & Co
     Custodian IRA Contributory                        Attn: Christopher Ford Choyke               Address Redacted
     Christopher N. Neugebauer                                                                     Address Redacted
     Christopher Nguyen and Huong Ha                                                               Address Redacted
     Claire H. Benson TTEE Claire H Benson Trust U/T/A
     DTD 0730/1989                                     Attn: Claire Benson                         Address Redacted
     Clark S. Paddock                                                                              Address Redacted
     Clearweather LLC                                                                                                 jassamra@gmail.com
     Consuelo Romero                                                                               Address Redacted
     Cosial R.L                                                                                    Address Redacted
     Curtis Karstens                                                                               Address Redacted
     Cusano Living Trust, dtd 3/31/2010                Attn: John N Cusano, ttee                   Address Redacted
     Dale and Marie Reichert                                                                       Address Redacted
     Dana & Patricia Christiansen Living Trust                                                     Address Redacted
     Daniel Block                                      Attn: DANIEL W BLOCK                        Address Redacted
     Daniel P. Windsor                                                                             Address Redacted
     Daniel Smith                                                                                  Address Redacted
     Daniele Ida Charlotte Merlo                                                                   Address Redacted
     Danny C. and Jacqulyn Hendrix                                                                 Address Redacted
     David Cartier                                                                                 Address Redacted
     DE LINEA CV CORP                                  c/o Lionx Advisors / Silvia Rosen           Address Redacted
     Dean C & Amy L Hayes                              c/o Delaware Avenue Advisors                Address Redacted
     Dee Ann Krueger, Schwab Cust, IRA Rollover 7962 -
     5931                                              Attn: Dee Ann Krueger                       Address Redacted
     Denis Dubrovin                                    Attn: Denis Dubrovin                        Address Redacted
     Dennis M Nannini Revocable Trust - (Dennis M
     Nannini Trustee)                                  Attn: Dennis M Nannini                      Address Redacted
     Detlev Simonis                                                                                Address Redacted
                                                                                                                      zbeetar@alumni.ie.edu
     Development Enterprises Group, Inc                   c/o Morgan Stanley / Andres Echeverri                       andres.echeverri@morganstanley.com
     Diamond Holdings, LTD.                               Attn: Kyu Yong Cho                                          pkyc777@gmail.com
     Diana P. Massengale                                                                           Address Redacted
     Diane P HARRINGTON TTEE HARRINGTON
     FAMILY 2008 LIVING TRUST                             Attn: Diane P Harrington                 Address Redacted
     Dolores Arado, Trustee of Arado Family Trust dated
     January 29, 2020                                     Attn: Dolores Arado                      Address Redacted
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                             EXHIBIT D-9Page 2 of 3
                                    Case20-32021
                                   Case  20-32021 Document
                                                   Document909-9
                                                            895 Filed
                                                                 FiledininTXSB
                                                                           TXSBon
                                                                                on12/08/20
                                                                                   01/06/21 Page
                                                                                             Page40
                                                                                                  40ofof57
                                                                                                         57

                                                                             Exhibit L
                                                                   Served via Electronic Mail
                           Name                                        Attention                    Address 1                    Email
     Donald B Leatherman                                                                        Address Redacted
     Donald Delcore                                                                             Address Redacted
     Donald E. Turney Jr                                                                        Address Redacted
     Donna Marie Blaski                                                                         Address Redacted
     Douglas K. Gull                                                                            Address Redacted
     E. Julia Walker                                                                            Address Redacted
     Eduardo J Garcia Alfaro & Yelena Josefina Prato
     Guia JT TEN                                       Attn: Eduardo Garcia                     Address Redacted
     Edwin Arippol                                                                              Address Redacted
     EGAC LTD                                                                                                      anabellacuenca@gmail.com
     EI Systems Investment LLC                         Attn: Hoa Quoc Ha                                           hoa.ha@eisystemscorp.com
     Elizabeth Ann Waltz                                                                        Address Redacted
     Elizabeth Darr                                                                             Address Redacted
     Elliott Koppel                                                                             Address Redacted
     Enrique Erausquin                                                                          Address Redacted
     Eric M Tucker                                                                              Address Redacted
     Eric Stoley                                                                                Address Redacted
     Eric Todd Evans                                   Attn: Todd Evans                         Address Redacted
     Ernest P. Vodney                                                                           Address Redacted
     Estelle Landi TTEE Landi Family 1990 Trust DTD
     5/12/1990                                         Attn: Estelle Landi                      Address Redacted
     Everett T. Brauner                                                                         Address Redacted
     FBO Keith C. Martin, Greg Awaller, TTEE; Allen
     Dupre, TTEE; Benjamin Griggs, TTEE                Attn: Keith C. Martin                    Address Redacted
     FMT Co Cust IRA fbo Edward L. Seibert Jr.                                                  Address Redacted
     Fox Family Trust                                  c/o Etrade.com                           Address Redacted
     FUENTE DE CANTOS SA                               c/o Morgan Stanley / Andres Echeverri    Address Redacted
     Fundacion GMHF C/0 F.U                            Attn: Fernando Murgia Pinillos                              fmurgia@gmail.com




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                         EXHIBIT D-9Page 3 of 3
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page41
                                                               41ofof57
                                                                      57




                          Exhibit M




                                                             EXHIBIT D-9
                                                       Case20-32021
                                                      Case  20-32021 Document
                                                                      Document909-9
                                                                               895 Filed
                                                                                    FiledininTXSB
                                                                                              TXSBon
                                                                                                   on12/08/20
                                                                                                      01/06/21 Page
                                                                                                                Page42
                                                                                                                     42ofof57
                                                                                                                            57
                                                                                                                   Exhibit M
                                                                                                            Served via First-Class Mail


                                   Name                                                                   Attention                                       Address 1             Address 2       Address 3     City   State    Zip    Country
Confidential Creditor                                                                                                                              Address Redacted
Confidential Creditor                                                                                                                              Address Redacted
Confidential Creditor                                                                                                                              Address Redacted
Confidential Creditor                                                                                                                              Address Redacted
Confidential Creditor                                                                                                                              Address Redacted
Gaitamar Limited                                                             c/o Nicolas Boker                                                     Address Redacted
Gary R. Andazola                                                                                                                                   Address Redacted
Gary Trebilcock                                                                                                                                    Address Redacted
Gary Wilde                                                                                                                                         Address Redacted
Gene Chaas Sepira                                                            c/o Delaware Avenue Advisor                                           Address Redacted
Geoffrey K. Gorbold IRA                                                      TD Ameritrade Clearing, Custodian                                     Address Redacted
George H. Counts                                                                                                                                   Address Redacted
George Heider                                                                                                                                      Address Redacted
George P. Baechtle                                                                                                                                 Address Redacted
George S Komestakes                                                                                                                                Address Redacted
George Wesley Brown                                                                                                                                Address Redacted
Gerald W Hasbargen                                                                                                                                 Address Redacted
Geraldine Bremer                                                             c/o Delaware Avenue Advisors                                          Address Redacted
Glen V Johnson                                                                                                                                     Address Redacted
Glenn L. Perry                                                               RFS c/o Will Campbell                                                 Address Redacted
Gregg M Hughes                                                                                                                                     Address Redacted
Gwen A. Johnson                                                                                                                                    Address Redacted
Hayward Babin                                                                                                                                      Address Redacted
Henri Noualhac                                                                                                                                     Address Redacted
Herman J Musty                                                               c/o Delaware Avenue Advisors                                          Address Redacted
Howard Snyder                                                                                                                                      Address Redacted
HW United LLC                                                                                                                                      2710 Devonport Rd                                       San Marino CA     91108
Invesco Active Multi-Sector Credit Fund, Ltd of Invesco Advisers, Inc        c/o Legal Department (Invesco Active Multi-Sector Credit Fund, Ltd)   Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston    TX     77046
Invesco Active Multi-Sector Credit Trust of Institutional Retirement Trust   Attn: Legal Department (Invesco Active Multi-Sector Credit Trust)     11 Greenway Plaza        Suite 1000                     Houston    TX     77046
Invesco Asian Bond Fixed Maturity Fund 2022 -II of Invesco Asset
Management Ltd.                                                              Legal Department (Invesco Asian Bond Fixed Maturity Fund 2022-11)     11 Greenway Plaza        Suite 1000                   Houston     TX      77046
Invesco Bond Fund of Invesco Advisers, Inc.                                  c/o Legal Department (Invesco Bond Fund)                              Attn: Anne Gerry         11 Greenway Plaza Suite 1000 Houston     TX      77046
Invesco Global High Income Fund of Invesco Asset Management Ltd.             c/o Legal Department (Invesco Global High Income Fund)                Attn: Anne Gerry         11 Greenway Plaza Suite 1000 Houston     TX      77046
Invesco Global High Yield Short Term Bond Fund of Invesco Asset              c/o Legal Department (Invesco Global High Yield Short Term Bond
Management Ltd.                                                              Fund)                                                                 Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco Global Targeted Returns Fund of Invesco Advisers, Inc.               c/o Legal Department (Invesco Global Targeted Returns Fund)           Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco Global Targeted Returns Fund of Invesco Advisors, Inc.               c/o Legal Department (Invesco Global Targeted Returns Fund)           11 Greenway Plaza        Suite 1000                     Houston   TX      77046
Invesco Global Targeted Returns Trust of Institutional Retirement Trust      c/o Legal Department (Invesco Global Targeted Returns Trust)          Attn: Leslie A Schmidt   11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco GTI US Yield Fund of Invesco Asset Management Ltd.                   c/o Legal Department (Invesco GTI US Yield Fund)                      Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco GTR Fund (UK) of Invesco Asset Management Ltd.                       c/o Legal Department (Invesco GTR Fund )                              Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco GTR Fund of Institutional Retirement Trust                           c/o Legal Department (Invesco GTR Fund)                               Attn: Leslie A Schmidt   11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco GTR US High Yield Fund of Invesco Asset Management Ltd.              c/o Legal Department (Invesco GTR US High Yield Fund)                 Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco GTRS II US High Yield Fund of Invesco Asset Management Ltd.          c/o Legal Department (Invesco GTRS II US High Yield Fund)             Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco GTRS US High Yield Fund of Invesco Asset Management Ltd.             Legal Department                                                      11 Greenway Plaza        Suite 1000                     Houston   TX      77046
Invesco High Yield Fund of AIM Investment Securities Funds (Invesco
Investment Securities Funds)                                                 c/o Legal Department (Invesco High Yield Fund)                        Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
Invesco US High Yield Bond Fund of Invesco Asset Management Ltd.             c/o Legal Department (Invesco US High Yield Bond Fund)                Attn: Anne Gerry         11 Greenway Plaza   Suite 1000 Houston   TX      77046
IRA FBO Rosemary Klos Pershing LLC As Custodian                                                                                                    Address Redacted
IRA FBO Thomas A. Klos/ Pershino LLC as Custodian                                                                                                  Address Redacted
ISABELLA VILLA CARRILLO & TOMAS ARROYO JT TEN                                                                                                      Address Redacted
Jack Chosnek                                                                                                                                       Address Redacted
Jacob W. Jorishie Jr.                                                                                                                              Address Redacted
James D Cirar                                                                                                                                      Address Redacted
James D Cirar Ttee, James D Cirar Rev Living Trust 4/A 7/1/02                                                                                      Address Redacted
James D. Smith, MD                                                                                                                                 Address Redacted
James R Johnston II                                                                                                                                Address Redacted
James R McCaffrey                                                                                                                                  Address Redacted

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                                                              EXHIBIT D-9                Page 1 of 2
                                                          Case20-32021
                                                         Case  20-32021 Document
                                                                         Document909-9
                                                                                  895 Filed
                                                                                       FiledininTXSB
                                                                                                 TXSBon
                                                                                                      on12/08/20
                                                                                                         01/06/21 Page
                                                                                                                   Page43
                                                                                                                        43ofof57
                                                                                                                               57
                                                                                                               Exhibit M
                                                                                                         Served via First-Class Mail


                                   Name                                                                 Attention                            Address 1    Address 2   Address 3   City   State   Zip   Country
James R. & Sharon N. Riley                                                                                                             Address Redacted
James Thompson                                                                                                                         Address Redacted
Jan Tsien                                                                                                                              Address Redacted
Jane L. Clay                                                                                                                           Address Redacted
Jane Zhao                                                                                                                              Address Redacted
Javier Rodriguez Paillan                                                      Attn: Nicolas Boker                                      Address Redacted
Jeff Goldstein                                                                Attn: Michele Goldstein                                  Address Redacted
Jeffery P Winter Traditional IRA                                              Attn: Jeffery P Winter                                   Address Redacted
Jeffrey b bryant and elizabeth b bryant ttees o-t bryant living trust 12-1-
2005                                                                                                                                   Address Redacted
Jeffrey Ostlund                                                                                                                        Address Redacted
Jeffrey T. Wood                                                                                                                        Address Redacted
Jeffrey Wood                                                                                                                           Address Redacted
Jerry W. Winkler                                                                                                                       Address Redacted
Jimmy Charles James                                                                                                                    Address Redacted
Joel V. Kamer                                                                                                                          Address Redacted
John Carlson Living Trust                                                                                                              Address Redacted
John H. Wood                                                                                                                           Address Redacted
john telesco                                                                                                                           Address Redacted
John Van Buskirk                                                                                                                       Address Redacted
John William Galloway                                                                                                                  Address Redacted
Joseph L. Billow                                                                                                                       Address Redacted
Katherine B. Artus                                                                                                                     Address Redacted
Kathleen Kutter                                                                                                                        Address Redacted
Kathy A. Edgel                                                                                                                         Address Redacted
Keith N Mack                                                                                                                           Address Redacted
Kenneth Brehnan                                                                                                                        Address Redacted
Kevin Wall                                                                                                                             Address Redacted
Klaus & Sherl Geithner JT TEN                                                                                                          Address Redacted
Kristen Korte-Evens IRA TD AMERITRADE INC CUSTODIAN                                                                                    Address Redacted




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                                   EXHIBIT D-9              Page 2 of 2
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page44
                                                               44ofof57
                                                                      57




                           Exhibit N




                                                             EXHIBIT D-9
                                       Case20-32021
                                      Case  20-32021 Document
                                                      Document909-9
                                                               895 Filed
                                                                    FiledininTXSB
                                                                              TXSBon
                                                                                   on12/08/20
                                                                                      01/06/21 Page
                                                                                                Page45
                                                                                                     45ofof57
                                                                                                            57

                                                                               Exhibit N
                                                                         Served via Electronic Mail
                                Name                                             Attention                       Address 1               Email
  Confidential Creditor                                           Address Redacted
  Confidential Creditor                                           Address Redacted
  Confidential Creditor                                           Address Redacted
  Confidential Creditor                                           Address Redacted
  Confidential Creditor                                           Address Redacted
  Gaitamar Limited                                                Attn: Nicolas Boker
  Gary R. Andazola                                                Address Redacted
  Gary Trebilcock                                                 Address Redacted
  Gary Wilde                                                      Address Redacted
  Gene Chaas Sepira                                               c/o Delaware Avenue Advisor
  Geoffrey K. Gorbold IRA                                         TD Ameritrade Clearing, Custodian
  George Heider                                                   Address Redacted
  George P. Baechtle                                              Address Redacted
  George S Komestakes                                             Address Redacted
  George Wesley Brown                                             Address Redacted
  Geraldine Bremer                                                c/o Delaware Avenue Advisors
  Glen V Johnson                                                  Address Redacted
  Glenn L. Perry                                                  RFS c/o Will Campbell
  Gregg M Hughes                                                  Address Redacted
  Gwen A. Johnson                                                 Address Redacted
  Hayward Babin                                                   Address Redacted
  Henri Noualhac                                                  Address Redacted
  Herman J Musty                                                  c/o Delaware Avenue Advisors
  Howard Snyder                                                   Address Redacted
  HW United LLC                                                   Address Redacted                                            awhioe@gmail.com
  Invesco Active Multi-Sector Credit Fund, Ltd of Invesco Advisers,
                                                                  c/o Legal Department (Invesco Active                        hydparalegal@invesco.com
  Inc                                                             Multi-Sector Credit Fund, Ltd)           Attn: Anne Gerry   jessica.renfro@invesco.com
  Invesco Active Multi-Sector Credit Trust of Institutional Retirement
                                                                  Attn: Legal Department (Invesco Active                      hydparalegal@invesco.com
  Trust                                                           Multi-Sector Credit Trust)                                  jessica.renfro@invesco.com
  Invesco Asian Bond Fixed Maturity Fund 2022 -II of Invesco AssetLegal Department (Invesco Asian Bond                        hydparalegal@invesco.com
  Management Ltd.                                                 Fixed Maturity Fund 2022-11)                                jessica.renfro@invesco.com
                                                                  c/o Legal Department (Invesco Bond                          hydparalegal@invesco.com
  Invesco Bond Fund of Invesco Advisers, Inc.                     Fund)                                    Attn: Anne Gerry   jessica.renfro@invesco.com
  Invesco Global High Income Fund of Invesco Asset Management c/o Legal Department (Invesco Global                            hydparalegal@invesco.com
  Ltd.                                                            High Income Fund)                        Attn: Anne Gerry   jessica.renfro@invesco.com
  Invesco Global High Yield Short Term Bond Fund of Invesco Asset c/o Legal Department (Invesco Global                        hydparalegal@invesco.com
  Management Ltd.                                                 High Yield Short Term Bond Fund)         Attn: Anne Gerry   jessica.renfro@invesco.com
                                                                  c/o Legal Department (Invesco Global                        hydparalegal@invesco.com
  Invesco Global Targeted Returns Fund of Invesco Advisers, Inc.  Targeted Returns Fund)                   Attn: Anne Gerry   jessica.renfro@invesco.com
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                        EXHIBIT D-9Page 1 of 3
                                      Case20-32021
                                     Case  20-32021 Document
                                                     Document909-9
                                                              895 Filed
                                                                   FiledininTXSB
                                                                             TXSBon
                                                                                  on12/08/20
                                                                                     01/06/21 Page
                                                                                               Page46
                                                                                                    46ofof57
                                                                                                           57

                                                                             Exhibit N
                                                                       Served via Electronic Mail
                                Name                                                Attention                       Address 1                       Email
                                                                      c/o Legal Department (Invesco Global                             hydparalegal@invesco.com
  Invesco Global Targeted Returns Fund of Invesco Advisors, Inc.      Targeted Returns Fund)                                           jessica.renfro@invesco.com
  Invesco Global Targeted Returns Trust of Institutional Retirement   c/o Legal Department (Invesco Global                             hydparalegal@invesco.com
  Trust                                                               Targeted Returns Trust)                 Attn: Leslie A Schmidt   jessica.renfro@invesco.com
                                                                      c/o Legal Department (Invesco GTI US                             hydparalegal@invesco.com
  Invesco GTI US Yield Fund of Invesco Asset Management Ltd.          Yield Fund)                             Attn: Anne Gerry         jessica.renfro@invesco.com
                                                                      c/o Legal Department (Invesco GTR                                hydparalegal@invesco.com
  Invesco GTR Fund (UK) of Invesco Asset Management Ltd.              Fund )                                  Attn: Anne Gerry         jessica.renfro@invesco.com
                                                                      c/o Legal Department (Invesco GTR                                hydparalegal@invesco.com
  Invesco GTR Fund of Institutional Retirement Trust                  Fund)                                   Attn: Leslie A Schmidt   jessica.renfro@invesco.com
  Invesco GTR US High Yield Fund of Invesco Asset Management          c/o Legal Department (Invesco GTR US                             hydparalegal@invesco.com
  Ltd.                                                                High Yield Fund)                        Attn: Anne Gerry         jessica.renfro@invesco.com
  Invesco GTRS II US High Yield Fund of Invesco Asset                 c/o Legal Department (Invesco GTRS II                            hydparalegal@invesco.com
  Management Ltd.                                                     US High Yield Fund)                     Attn: Anne Gerry         jessica.renfro@invesco.com
  Invesco GTRS US High Yield Fund of Invesco Asset Management                                                                          hydparalegal@invesco.com
  Ltd.                                                                Legal Department                                                 jessica.renfro@invesco.com
  Invesco High Yield Fund of AIM Investment Securities Funds          c/o Legal Department (Invesco High                               hydparalegal@invesco.com
  (Invesco Investment Securities Funds)                               Yield Fund)                           Attn: Anne Gerry           jessica.renfro@invesco.com
  Invesco US High Yield Bond Fund of Invesco Asset Management         c/o Legal Department (Invesco US High                            hydparalegal@invesco.com
  Ltd.                                                                Yield Bond Fund)                      Attn: Anne Gerry           jessica.renfro@invesco.com
  IRA FBO Rosemary Klos Pershing LLC As Custodian                     Attn: Rosemary Klos
  IRA FBO Thomas A. Klos/ Pershino LLC as Custodian                   Address Redacted
  ISABELLA VILLA CARRILLO & TOMAS ARROYO JT TEN                       Address Redacted
  Jack Chosnek                                                        Address Redacted
  Jacob W. Jorishie Jr.                                               Address Redacted
  James D Cirar                                                       Address Redacted
  James D Cirar Ttee, James D Cirar Rev Living Trust 4/A 7/1/02       Address Redacted
  James D. Smith, MD                                                  Address Redacted
  James R Johnston II                                                 Address Redacted
  James R McCaffrey                                                   Address Redacted
  James R. & Sharon N. Riley                                          Address Redacted
  James Thompson                                                      Address Redacted
  Jan Tsien                                                           Address Redacted
  Jane L. Clay                                                        Address Redacted
  Jane Zhao                                                           Address Redacted
  Javier Rodriguez Paillan                                            Attn: Nicolas Boker
  Jeff Goldstein                                                      Attn: Michele Goldstein
  Jeffery P Winter Traditional IRA                                    Attn: Jeffery P Winter

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                 EXHIBIT D-9Page 2 of 3
                                        Case20-32021
                                       Case  20-32021 Document
                                                       Document909-9
                                                                895 Filed
                                                                     FiledininTXSB
                                                                               TXSBon
                                                                                    on12/08/20
                                                                                       01/06/21 Page
                                                                                                 Page47
                                                                                                      47ofof57
                                                                                                             57

                                                                                 Exhibit N
                                                                           Served via Electronic Mail
                                 Name                                                   Attention       Address 1          Email
  Jeffrey b bryant and elizabeth b bryant ttees o-t bryant living trust
  12-1-2005                                                               Address Redacted
  Jeffrey T. Wood                                                         Address Redacted
  Jeffrey Wood                                                            Address Redacted
  Jerry W. Winkler                                                        Address Redacted
  Jimmy Charles James                                                     Address Redacted
  Joel V. Kamer                                                           Address Redacted
  John Carlson Living Trust                                               Address Redacted
  John H. Wood                                                            Address Redacted
  john telesco                                                            Address Redacted
  John Van Buskirk                                                        Address Redacted
  John William Galloway                                                   Address Redacted
  Joseph L. Billow                                                        Address Redacted
  Kathleen Kutter                                                         Address Redacted
  Kathy A. Edgel                                                          Address Redacted
  Keith N Mack                                                            Address Redacted
  Kenneth Brehnan                                                         Address Redacted
  Kevin Wall                                                              Address Redacted
  Klaus & Sherl Geithner JT TEN                                           Address Redacted

  Kristen Korte-Evens IRA TD AMERITRADE INC CUSTODIAN                     Address Redacted




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                             EXHIBIT D-9Page 3 of 3
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page48
                                                               48ofof57
                                                                      57




                           Exhibit O




                                                             EXHIBIT D-9
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page49
                                                                                                              49ofof57
                                                                                                                     57

                                                                                         Exhibit O
                                                                                   Served via First-Class Mail

                                Name                                        Attention                       Address 1              Address 2   Address 3       City     State    Zip    Country
 Confidential Creditor                                                                              Address Redacted
 Confidential Creditor                                                                              Address Redacted
 L S & M H Meisenbach co-ttee Meisenbach LV/tst dtd 3/23/93   Attn: Marilyn Meisenbach              Address Redacted
 Lance Darwin                                                                                       Address Redacted
 Larry J. Edgel                                                                                     Address Redacted
 Lawrence A. Neal                                             Attn: Harold Lloyd Neal               Address Redacted
 Lee Ralph Pope IRA                                           c/o Delaware Avenue Advisors          Address Redacted
 Lewis Enderle                                                                                      Address Redacted
 Lily S. Tam                                                  Attn: George Tam                      Address Redacted
 Linda M Doughty                                                                                    Address Redacted
 Linda M Snyder                                                                                     Address Redacted
 Louise E Barker                                                                                    Address Redacted
 LPG Capital Partners, LP                                     c/o Letendre Group                    Attn: Benoit M. Letendre   123 Second St   PO Box 92 Baraboo       WI       53913
 Luc P. Piessens                                                                                    Address Redacted
 Lucille Hall                                                                                       Address Redacted
 Luigi S. Furnari                                                                                   Address Redacted
 Luyi Wang                                                    Attn: Luyi Wang                       Address Redacted
 Macadamia Group LTD                                          c/o Morgan Stanley / Andres Echeverri 220 Alhambra Circle        Floor 10                    Coral Gables FL      33134
 Malten Estate Limited                                        Attn: Carlos Termini                  Address Redacted
 Marc Cherry (Indvidual Retirement Account)                                                         Address Redacted
 Marc Cherry: Christy Cherry Cjt Ten/Wros)                                                          Address Redacted
 Margaret Marohl                                                                                    Address Redacted
 Marie Mantikas                                                                                     Address Redacted
 Marie T Fahey IRA                                            c/o Delaware Avenue Advisors          Address Redacted
 Mark F. Lapham & Linda M. Lapham Co-Trustee U/REV Trust                                            Address Redacted
 Mark Holte                                                                                         Address Redacted
 Mark Owen Harsha IRA Account                                 c/o Nung Investments Inc.             Address Redacted
 Mark Steinbacher                                                                                   Address Redacted
 Martha J. Monfried                                                                                 Address Redacted
 Mary J Combs                                                                                       Address Redacted
 Mary K Helland                                                                                     Address Redacted
 Mary W. Nolan                                                                                      Address Redacted
 Melissa L Vodney                                                                                   Address Redacted
 Merrill Lynch FBO Robert E. Smith                                                                  Address Redacted
 Michael A Potito                                                                                   Address Redacted
 Michael Bocian                                                                                     Address Redacted
 Michael F Marohn IRA                                                                               Address Redacted
 Michael J Rourke                                                                                   Address Redacted
 Michael P. Sullivan                                                                                Address Redacted
 Michael T. Petersen, IRA                                                                           Address Redacted
 Mike Malaca                                                                                        Address Redacted
 Milford E. Prothe Lois M. Prothe JT TEN                                                            Address Redacted
 Musty Family Trust                                           c/o Delaware Avenue Advisors          Address Redacted
 Nicholas E Difeo                                             c/o Delaware Avenue Advisors          Address Redacted
 Nicholas Lucarelli                                                                                 Address Redacted
 Nolan Brandt                                                                                       Address Redacted
 North Oak Corp                                               c/o Morgan Stanley / Andres Echeverri 220 Alhambra Circle        Floor 10                    Coral Gables FL      33134
 Pamela S Schmidt                                                                                   Address Redacted
 Patricia Lucas Paddock                                                                             Address Redacted
 Paul Bellomo                                                                                       Address Redacted
In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                     EXHIBIT D-9                Page 1 of 2
                                                Case20-32021
                                               Case  20-32021 Document
                                                               Document909-9
                                                                        895 Filed
                                                                             FiledininTXSB
                                                                                       TXSBon
                                                                                            on12/08/20
                                                                                               01/06/21 Page
                                                                                                         Page50
                                                                                                              50ofof57
                                                                                                                     57

                                                                                            Exhibit O
                                                                                      Served via First-Class Mail

                                Name                                         Attention                     Address 1            Address 2   Address 3       City      State    Zip    Country
 Penny E Helgeson                                                                                   Address Redacted
 Penny Perles                                                                                       Address Redacted
 Perry Kenin                                                                                        Address Redacted
 Philip A Duterme                                                                                   Address Redacted
 Philip Neiderer                                                                                    Address Redacted
 PICO TRES MARES SA                                           c/o Morgan Stanley / Andres Echeverri 220 Alhambra Circle     Floor 10                    Coral Gables FL       33134
 Randall Eisemann                                                                                   Address Redacted
 Randy Paul                                                                                         Address Redacted
 Rebecca S. Harrison                                                                                Address Redacted
 Richard A. Zaremba                                                                                 Address Redacted
 Richard B Donaldson Jr.                                                                            Address Redacted
 Richard Carl Anderson                                                                              Address Redacted
 Richard R. Lacy IRA T.D. Ameritrade Clearing                                                       Address Redacted
 Richard W Hammel                                                                                   Address Redacted
 Richard W. Scull                                                                                   Address Redacted
 Riverside United Methodist Church Permanent Endowment Fund   Attn: Tim Drake                       Address Redacted
 RLK Advisory Group                                           Attn: Andrew Christopher Schorr       Address Redacted
 RMJulie Polasek                                                                                    Address Redacted
 Robert C Drury                                                                                     Address Redacted
 Robert D Furnari                                                                                   Address Redacted
 Robert E Frazier, IRA                                                                              Address Redacted
 Robert Elliot Bogaard & Kimberly Ann Borgaard                                                      Address Redacted
 Robert G. Cardinale                                                                                Address Redacted
 Robert R. Devlin, IRA; Custodian: Raymond James & Assoc                                            Address Redacted
 Robert S. Moore IRA                                          c/o Delaware Avenue Advisors          Address Redacted
 Robert S. O'Brien                                                                                  Address Redacted
 Robert von Hoffmann                                                                                Address Redacted
 Robert W. Coburn                                                                                   Address Redacted
 Robert W. Stalker                                                                                  Address Redacted
 Robyn Betrice Massey                                                                               Address Redacted
 Rod Mumm                                                                                           Address Redacted
 Roger G. Young Living Trust                                                                        Address Redacted
 Roger Lee                                                                                          Address Redacted
 Roger W. Lee                                                                                       Address Redacted
 RONALD D STASTKA BENE OF STEPHEN STASTKA DECEASED
 IRA E*TRADE CUSTODIAN                                                                                  Address Redacted
 Ronald J. Koslowski                                                                                    Address Redacted
 Roswell T. Johnson                                                                                     Address Redacted
 RSI Consulting Pty Ltd                                       Ranjit Singh                              1216 Geelong Road                               Mount Clear   VIC     3350    Australia
 Ruth N. Paterson                                                                                       Address Redacted
 S Schoenberg & S Schoenberg TR FBO Alyssa Schoenberg A/K/A
 Alyssa Gatto Grantor Trust UA Auguest 14, 2006                                                         Address Redacted
 Sally G Bark/Charles Schwab & Co Inc Cust IRA Contributory                                             Address Redacted
 Sandra Scott                                                 Attn: John Paul Scott                     Address Redacted
 Sanford Wolf                                                                                           Address Redacted




In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                  EXHIBIT D-9                 Page 2 of 2
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page51
                                                               51ofof57
                                                                      57




                           Exhibit P




                                                             EXHIBIT D-9
                                            Case20-32021
                                           Case  20-32021 Document
                                                           Document909-9
                                                                    895 Filed
                                                                         FiledininTXSB
                                                                                   TXSBon
                                                                                        on12/08/20
                                                                                           01/06/21 Page
                                                                                                     Page52
                                                                                                          52ofof57
                                                                                                                 57

                                                                                     Exhibit P
                                                                               Served via Electronic Mail

                                     Name                                           Attention                            Address 1                          Email
        Confidential Creditor                                                                                Adress Redated
        Confidential Creditor                                                                                Adress Redated
        L S & M H Meisenbach co-ttee Meisenbach LV/tst dtd 3/23/93   Attn: Marilyn Meisenbach                Adress Redated
        Lance Darwin                                                                                         Adress Redated
        Larry J. Edgel                                                                                       Adress Redated
        Lawrence A. Neal                                             Attn: Harold Lloyd Neal                 Adress Redated
        Lee Ralph Pope IRA                                           c/o Delaware Avenue Advisors            Attn: Eugene Peter Chaas, CFA
        Lewis Enderle                                                                                        Adress Redated
        Lily S. Tam                                                                                          Adress Redated
        Linda M Doughty                                                                                      Adress Redated
        Linda M Snyder                                                                                       Adress Redated
        Louise E Barker                                                                                      Adress Redated
        LPG Capital Partners, LP                                     c/o Letendre Group                      Attn: Benoit M. Letendre        ben@letendregroup.com
        Luc P. Piessens                                                                                      Adress Redated
        Lucille Hall                                                                                         Adress Redated
        Luigi S. Furnari                                                                                     Adress Redated
        Luyi Wang                                                                                            Adress Redated
                                                                                                                                             mescobares@yahoo.es
        Macadamia Group LTD                                          c/o Morgan Stanley / Andres Echeverri   Adress Redated                  andres.echeverri@morganstanley.com
        Malten Estate Limited                                        Attn: Carlos Termini                    Adress Redated
        Marc Cherry (Indvidual Retirement Account)                                                           Adress Redated
        Marc Cherry: Christy Cherry Cjt Ten/Wros)                                                            Adress Redated
        Marie Mantikas                                                                                       Adress Redated
        Marie T Fahey IRA                                            c/o Delaware Avenue Advisors            Attn: Eugene Peter Chaas, CFA
        Mark F. Lapham & Linda M. Lapham Co-Trustee U/REV Trust                                              Adress Redated
        Mark Owen Harsha IRA Account                                 c/o Nung Investments Inc.               Attn: Robert Huiskamp
        Mark Steinbacher                                                                                     Adress Redated
        Martha J. Monfried                                                                                   Adress Redated
        Mary J Combs                                                                                         Adress Redated
        Mary K Helland                                                                                       Adress Redated
        Mary W. Nolan                                                                                        Adress Redated
        Melissa L Vodney                                                                                     Adress Redated
        Merrill Lynch FBO Robert E. Smith                                                                    Adress Redated
        Michael A Potito                                                                                     Adress Redated
        Michael Bocian                                                                                       Adress Redated
        Michael F Marohn IRA                                                                                 Adress Redated
        Michael J Rourke                                                                                     Adress Redated
        Michael P. Sullivan                                                                                  Adress Redated
        Michael T. Petersen, IRA                                                                             Adress Redated
        Mike Malaca                                                                                          Adress Redated
        Milford E. Prothe Lois M. Prothe JT TEN                                                              Adress Redated
        Musty Family Trust                                           c/o Delaware Avenue Advisors            Attn: Eugene Peter Chaas, CFA
        Nicholas E Difeo                                             c/o Delaware Avenue Advisors            Attn: Eugene Peter Chaas, CFA
        Nicholas Lucarelli                                                                                   Adress Redated
                                                                                                                                             CIARBOLEDA@GMAIL.COM
        North Oak Corp                                               c/o Morgan Stanley / Andres Echeverri   Adress Redated                  andres.echeverri@morganstanley.com
        Pamela S Schmidt                                                                                     Adress Redated
        Patricia Lucas Paddock                                                                               Adress Redated

In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                 EXHIBIT D-9 Page 1 of 2
                                            Case20-32021
                                           Case  20-32021 Document
                                                           Document909-9
                                                                    895 Filed
                                                                         FiledininTXSB
                                                                                   TXSBon
                                                                                        on12/08/20
                                                                                           01/06/21 Page
                                                                                                     Page53
                                                                                                          53ofof57
                                                                                                                 57

                                                                                          Exhibit P
                                                                                Served via Electronic Mail

                                     Name                                            Attention                         Address 1                            Email
        Paul Bellomo                                                                                         Adress Redated
        Penny Perles                                                                                         Adress Redated
        Perry Kenin                                                                                          Adress Redated
        Philip A Duterme                                                                                     Adress Redated
        Philip Neiderer                                                                                      Adress Redated
                                                                                                                                             claraluzserna@hotmail.com
        PICO TRES MARES SA                                           c/o Morgan Stanley / Andres Echeverri   Adress Redated                  andres.echeverri@morganstanley.com
        Randall Eisemann                                                                                     Adress Redated
        Randy Paul                                                                                           Adress Redated
        Rebecca S. Harrison                                                                                  Adress Redated
        Richard A. Zaremba                                                                                   Adress Redated
        Richard B Donaldson Jr.                                                                              Adress Redated
        Richard Carl Anderson                                                                                Adress Redated
        Richard R. Lacy IRA T.D. Ameritrade Clearing                                                         Adress Redated
        Richard W Hammel                                                                                     Adress Redated
        Richard W. Scull                                                                                     Adress Redated
        Riverside United Methodist Church Permanent Endowment Fund   Attn: Tim Drake                         Adress Redated
        RLK Advisory Group                                           Attn: Andrew Christopher Schorr         Adress Redated
        RMJulie Polasek                                                                                      Adress Redated
        Robert C Drury                                                                                       Adress Redated
        Robert D Furnari                                                                                     Adress Redated
        Robert E Frazier, IRA                                                                                Adress Redated
        Robert Elliot Bogaard & Kimberly Ann Borgaard                                                        Adress Redated
        Robert G. Cardinale                                                                                  Adress Redated
        Robert R. Devlin, IRA; Custodian: Raymond James & Assoc                                              Adress Redated
        Robert S. Moore IRA                                          c/o Delaware Avenue Advisors            Attn: Eugene Peter Chaas, CFA
        Robert S. O'Brien                                                                                    Adress Redated
        Robert von Hoffmann                                                                                  Adress Redated
        Robert W. Coburn                                                                                     Adress Redated
        Robert W. Stalker                                                                                    Adress Redated
        Robyn Betrice Massey                                                                                 Adress Redated
        Rod Mumm                                                                                             Adress Redated
        Roger G. Young Living Trust                                                                          Adress Redated
        Roger Lee                                                                                            Adress Redated
        Roger W. Lee                                                                                         Adress Redated
        RONALD D STASTKA BENE OF STEPHEN STASTKA DECEASED
        IRA E*TRADE CUSTODIAN                                                                                Adress Redated
        Ronald J. Koslowski                                                                                  Adress Redated
        Roswell T. Johnson                                                                                   Adress Redated
        RSI Consulting Pty Ltd                                       Attn: Ranjit Singh                      Adress Redated                  ranjitsudan@gmail.com
        Ruth N. Paterson                                                                                     Adress Redated
        S Schoenberg & S Schoenberg TR FBO Alyssa Schoenberg A/K/A
        Alyssa Gatto Grantor Trust UA Auguest 14, 2006                                                       Adress Redated
        Sally G Bark/Charles Schwab & Co Inc Cust IRA Contributory                                           Adress Redated
        Sandra Scott                                                 Attn: John Paul Scott                   Adress Redated
        Sanford Wolf                                                                                         Adress Redated



In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                                 EXHIBIT D-9 Page 2 of 2
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page54
                                                               54ofof57
                                                                      57




                           Exhibit Q




                                                             EXHIBIT D-9
                                        Case20-32021
                                       Case  20-32021 Document
                                                       Document909-9
                                                                895 Filed
                                                                     FiledininTXSB
                                                                               TXSBon
                                                                                    on12/08/20
                                                                                       01/06/21 Page
                                                                                                 Page55
                                                                                                      55ofof57
                                                                                                             57

                                                                                  Exhibit Q
                                                                           Served via First-Class Mail

                                 Name                                             Attention                    Address 1         Address 2       City     State      Zip
 Confidential Creditor                                                                                    Address Redacted
 Confidential Creditor                                                                                    Address Redacted
 Confidential Creditor                                                                                    Address Redacted
 Santiago Bellmunt Molins & Nuria Cabuti Brull Jt Ten             c/o Morgan Stanley / Andres Echeverri   Address Redacted
 Sharon Schoenberg & Steve Schoenberg JT Ten                                                              Address Redacted
 Sherry Lynn Delaney                                                                                      Address Redacted
 Shiyu Liang                                                                                              Address Redacted
 Silvia Isabel Escobar Uribe & Juan Fernando Botero Soto Jt Ten   c/o Morgan Stanley / Andres Echeverri   Address Redacted
 Southwest Rail Industries, Inc.                                  Attn: Chris Garmoe                      PO Box 65                         Weimar        TX      78962
 Standard Muffler Corp FL. Installment Account                    c/o Jeferey Gellman                     9121 Chula Vista St   Suite 12204 Naples        FL      34113
 Stefanie Brand                                                                                           Address Redacted
 Stephanie M Hollander IRA                                        c/o Delaware Avenue Advisors            Address Redacted
 Stephen E. Allen                                                                                         Address Redacted
 Steven V Manderscheid                                                                                    Address Redacted
 Stuart Vogt                                                                                              Address Redacted
 Susan Theresa Lento                                                                                      Address Redacted
 Ted M. Potter                                                                                            Address Redacted
 Tessa K. Neal                                                                                            Address Redacted
 The Vogel Family Trust                                           Attn: Dr. J. Vogel                      Address Redacted
 Think Ahead International Ltd                                    c/o Morgan Stanley / Andres Echeverri   Address Redacted
 Thomas C. Lovell/Andrea Lovell JTWROS                                                                    Address Redacted
 Thomas F. Miller                                                                                         Address Redacted
 Thomas Weikart                                                                                           Address Redacted
 Timothy Govers, Govers Family Living Trust                                                               Address Redacted
 Timothy S. Drake Trust UAD 05/16/2017                                                                    Address Redacted
 Timothy W. Fisher                                                                                        Address Redacted
 Tina Marie Bey                                                                                           Address Redacted
 Valensay LTD                                                     Attn: Sion Soffer                       Address Redacted
 Wagih R Mando                                                                                            Address Redacted
 Ward McNeilly & Eugenia McNeilly JT TEN                                                                  Address Redacted
 Wayne Betts                                                                                              Address Redacted
 Wealth Properties, Inc                                                                                   1388 Sutter St        Suite 730    San Francisco CA     94109-5437
 Werner Weinrich                                                                                          Address Redacted
 William A. Ferer                                                                                         Address Redacted
 William A. Wesley                                                                                        Address Redacted
 William Cesano                                                                                           Address Redacted
 William Gawron & Christine Gawron                                                                        Address Redacted
 William Simpson                                                                                          Address Redacted
 Wow Services, Inc                                                IPG- Lorena Guerra                      8588 NW 70 St                      Miami        FL      33166
 Yanto Mualim                                                                                             Address Redacted
 Zachary Scott Mueller                                                                                    Address Redacted



In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                         EXHIBIT D-9Page 1 of 1
Case
 Case20-32021
      20-32021 Document
                Document909-9
                         895 Filed
                              FiledininTXSB
                                        TXSBon
                                             on12/08/20
                                                01/06/21 Page
                                                          Page56
                                                               56ofof57
                                                                      57




                           Exhibit R




                                                             EXHIBIT D-9
                                      Case20-32021
                                     Case  20-32021 Document
                                                     Document909-9
                                                              895 Filed
                                                                   FiledininTXSB
                                                                             TXSBon
                                                                                  on12/08/20
                                                                                     01/06/21 Page
                                                                                               Page57
                                                                                                    57ofof57
                                                                                                           57

                                                                              Exhibit R
                                                                        Served via Electronic Mail

                                Name                                             Attention                         Address 1                       Email
Confidential Creditor                                                                                    Address Redacted
Confidential Creditor                                                                                    Address Redacted
Confidential Creditor                                                                                    Address Redacted
Santiago Bellmunt Molins & Nuria Cabuti Brull Jt Ten             c/o Morgan Stanley / Andres Echeverri   Address Redacted
Sharon Schoenberg & Steve Schoenberg JT Ten                                                              Address Redacted
Sherry Lynn Delaney                                                                                      Address Redacted
Shiyu Liang                                                                                              Address Redacted
Silvia Isabel Escobar Uribe & Juan Fernando Botero Soto Jt Ten   c/o Morgan Stanley / Andres Echeverri   Address Redacted
Southwest Rail Industries, Inc.                                  Attn: Chris Garmoe                                                      cgarmoe@southwestrail.com
Standard Muffler Corp FL. Installment Account                    Attn: Jeferey Gellman                                                   jeffgellm@gmail.com
Stefanie Brand                                                                                           Address Redacted
Stephanie M Hollander IRA                                        c/o Delaware Avenue Advisors            Attn: Eugene Peter Chaas, CFA
Stephen E. Allen                                                                                         Address Redacted
Steven V Manderscheid                                                                                    Address Redacted
Stuart Vogt                                                                                              Address Redacted
Susan Theresa Lento                                                                                      Address Redacted
Ted M. Potter                                                                                            Address Redacted
Tessa K. Neal                                                                                            Address Redacted
The Vogel Family Trust                                           Attn: Dr. J. Vogel                      Address Redacted
Think Ahead International Ltd                                    c/o Morgan Stanley / Andres Echeverri   Address Redacted
Thomas C. Lovell/Andrea Lovell JTWROS                                                                    Address Redacted
Thomas F. Miller                                                                                         Address Redacted
Thomas Weikart                                                                                           Address Redacted
Timothy Govers, Govers Family Living Trust                                                               Address Redacted
Timothy S. Drake Trust UAD 05/16/2017                                                                    Address Redacted
Timothy W. Fisher                                                                                        Address Redacted
Tina Marie Bey                                                                                           Address Redacted
Valensay LTD                                                     Attn: Sion Soffer                       Address Redacted
Wagih R Mando                                                                                            Address Redacted
Ward McNeilly & Eugenia McNeilly JT TEN                                                                  Address Redacted
Wayne Betts                                                                                              Address Redacted
Wealth Properties, Inc                                                                                                                   peter@worldcocompany.com
William A. Ferer                                                                                         Address Redacted
William A. Wesley                                                                                        Address Redacted
William Cesano                                                                                           Address Redacted
William Gawron & Christine Gawron                                                                        Address Redacted
William Simpson                                                                                          Address Redacted
Wow Services, Inc                                                Attn: IPG- Lorena Guerra                                                daviduzcategui@yahoo.com
Yanto Mualim                                                                                             Address Redacted
Zachary Scott Mueller                                                                                    Address Redacted


In re: Whiting Petroleum Corporation, et al.
Case No. 20-32021 (DRJ)                                                                                                                  EXHIBIT D-9Page 1 of 1
